UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4Suite 1425,KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4, SUITE 1425 KANSAS CITY, MO 64111 (Name and address of agent for service) Registrant's telephone number, including area code: 816.787.0718 Date of fiscal year end: 02/28/2015 Date of reporting period: 07/01/2013 to 06/30/2014 ITEM 1. PROXY VOTING RECORD: Attached are the filings for the following funds: SNOW CAPITAL DIVIDEND PLUS FUND SNOW CAPITAL FOCUSED VALUE FUND SNOW CAPITAL HEDGED EQUITY FUND SNOW CAPITAL INFLATION ADVANTAGE FUND SNOW CAPITAL MARKET PLUS FUND SNOW CAPITAL MID CAP VALUE FUND Company Name Ticker Symbol Security Meeting Date Proposal Type Management Recommendation Vote For/Against Management AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 ELECTION OF DIRECTOR: MICHAEL G. JESSELSON Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 ELECTION OF DIRECTOR: ROGER S. MARKFIELD Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 ELECTION OF DIRECTOR: JAY L. SCHOTTENSTEIN Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 APPROVE THE COMPANY'S 2 Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For For ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 ELECTION OF DIRECTOR: JONATHAN D. GREEN Management For For For ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 ELECTION OF DIRECTOR: JOHN H. SCHAEFER Management For For For ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 ELECTION OF DIRECTOR: FRANCINE J. BOVICH Management For For For ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 THE PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For Abstain Against ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2 Management For For For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 1A Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 1B Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 2 Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 3A Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 3B Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 3C Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 3D Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 3E Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 3F Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 3G Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 4 Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 5 Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 6A Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 6B Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 7 Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 8 Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 9 Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 10A Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 10B Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 10C Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 10D Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 11A Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 11B Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 12 Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 13A Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 13B Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 13C Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 13D Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 14 Management None For BANCO SANTANDER, S.A. SAN 05964H105 28-Mar-2014 RESOLUTION 15 Management None For BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: NANCY H. HANDEL Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: MARIA M. KLAWE, PH.D. Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: JOHN E. MAJOR Management For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: WILLIAM T. MORROW Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: HENRY SAMUELI, PH.D. Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT E. SWITZ Management For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: VIRGINIA BOULET Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: PETER C. BROWN Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: RICHARD A. GEPHARDT Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: W. BRUCE HANKS Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: GREGORY J. MCCRAY Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: C.G. MELVILLE, JR. Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: FRED R. NICHOLS Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: WILLIAM A. OWENS Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: HARVEY P. PERRY Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: GLEN F. POST, III Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: MICHAEL J. ROBERTS Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: LAURIE A. SIEGEL Management For For For CENTURYLINK, INC. CTL 28-May-2014 ELECTION OF DIRECTOR: JOSEPH R. ZIMMEL Management For For For CENTURYLINK, INC. CTL 28-May-2014 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For For For CENTURYLINK, INC. CTL 28-May-2014 RATIFY A PROXY ACCESS BYLAW AMENDMENT. Management For For For CENTURYLINK, INC. CTL 28-May-2014 ADVISORY VOTE REGARDING OUR EXECUTIVE COMPENSATION. Management For For For CENTURYLINK, INC. CTL 28-May-2014 SHAREHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against Against For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: BARBARA M. BAUMANN Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN E. BETHANCOURT Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: ROBERT H. HENRY Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN A. HILL Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: MICHAEL M. KANOVSKY Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: ROBERT A. MOSBACHER, JR Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: DUANE C. RADTKE Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: MARY P. RICCIARDELLO Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN RICHELS Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. Shareholder Against Against For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. Shareholder Against Against For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. Shareholder Against Against For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANN C. BERZIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: SUE L. GIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: RICHARD W. MIES Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2014. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 RENEW THE SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 A SHAREHOLDER PROPOSAL TO LIMIT INDIVIDUAL TOTAL COMPENSATION FOR EACH OF THE NAMED EXECUTIVE OFFICERS TO Shareholder Against Against For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: THOMAS E. BAKER Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: JAMES R. BOLDT Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: G. THOMAS BOWERS Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: ROXANNE J. COADY Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: GARY M. CROSBY Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: CARL FLORIO Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: CARLTON L. HIGHSMITH Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: GEORGE M. PHILIP Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: PETER B. ROBINSON Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: NATHANIEL D. WOODSON Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 AN ADVISORY (NON-BINDING) VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAMS AND POLICIES AS DESCRIBED IN THIS PROXY STATEMENT. Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 AMENDMENT NUMBER TWO TO FIRST NIAGARA FINANCIAL GROUP, INC. 2 Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: STEPHEN G. BUTLER Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: KIMBERLY A. CASIANO Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: EDSEL B. FORD II Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: RICHARD A. GEPHARDT Management For Against Against FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JAMES P. HACKETT Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For Against Against FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: WILLIAM W. HELMAN IV Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For Against Against FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JOHN C. LECHLEITER Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: ELLEN R. MARRAM Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: ALAN MULALLY Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: HOMER A. NEAL Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: GERALD L. SHAHEEN Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JOHN L. THORNTON Management For For For FORD MOTOR COMPANY F 08-May-2014 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For FORD MOTOR COMPANY F 08-May-2014 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Management For For For FORD MOTOR COMPANY F 08-May-2014 APPROVAL OF THE 2-EMPLOYEE DIRECTORS. Management For For For FORD MOTOR COMPANY F 08-May-2014 RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Shareholder Against For Against FORD MOTOR COMPANY F 08-May-2014 RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Shareholder Against Against For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: MARY T. BARRA Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: JOHN M. KEANE Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: JAMES N. MATTIS Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: LAURA J. SCHUMACHER Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 SELECTION OF INDEPENDENT AUDITORS. Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For Against Against GENERAL DYNAMICS CORPORATION GD 07-May-2014 SHAREHOLDER PROPOSAL WITH REGARD TO AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For Against GENERAL DYNAMICS CORPORATION GD 07-May-2014 SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against Against For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: S. BANERJI Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.R. BENNETT Management For Against Against HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.L. GUPTA Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.J. LANE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.E. OZZIE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: G.M. REINER Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: P.F. RUSSO Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: J.A. SKINNER Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: M.C. WHITMAN Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 STOCKHOLDER PROPOSAL RELATED TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against Against For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For Against Against INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: REED E. HUNDT Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: FRANK D. YEARY Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For For INTEL CORPORATION INTC 22-May-2014 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For For INTEL CORPORATION INTC 22-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: A.J.P. BELDA Management For Against Against INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: W.R. BRODY Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: K.I. CHENAULT Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: M.L. ESKEW Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: D.N. FARR Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: S.A. JACKSON Management For Against Against INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: A.N. LIVERIS Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: J.W. OWENS Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: V.M. ROMETTY Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: J.E. SPERO Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: S. TAUREL Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE () Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 ADOPTION OF THE IBM 2() Management For For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 29-Apr-2014 STOCKHOLDER PROPOSAL TO LIMIT ACCELERATED EXECUTIVE PAY () Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LINDA B. BAMMANN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES A. BELL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES DIMON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: MICHAEL A. NEAL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Shareholder Against Against For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: W. FRANK BLOUNT Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LOREN K. CARROLL Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LINDA Z. COOK Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JEFFREY E. CURTISS Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JACK B. MOORE Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: RICHARD J. SLATER Management For For For KBR, INC. KBR 48242W106 15-May-2014 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS FOR KBR, INC. AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For KBR, INC. KBR 48242W106 15-May-2014 ADVISORY VOTE TO APPROVE KBR'S NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For Against Against KENNAMETAL INC. KMT 22-Oct-2013 DIRECTOR Management For For For KENNAMETAL INC. KMT 22-Oct-2013 DIRECTOR Management For For For KENNAMETAL INC. KMT 22-Oct-2013 DIRECTOR Management For For For KENNAMETAL INC. KMT 22-Oct-2013 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 APPROVAL OF THE AMENDED AND RESTATED KENNAMETAL INC. STOCK AND INCENTIVE PLAN OF 2010. Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: PETER BONEPARTH Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: STEVEN A. BURD Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: DALE E. JONES Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: KEVIN MANSELL Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: JOHN E. SCHLIFSKE Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: FRANK V. SICA Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: STEPHANIE A. STREETER Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: NINA G. VACA Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: STEPHEN E. WATSON Management For For For KOHL'S CORPORATION KSS 15-May-2014 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For KOHL'S CORPORATION KSS 15-May-2014 ADVISORY VOTE ON APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For KOHL'S CORPORATION KSS 15-May-2014 SHAREHOLDER PROPOSAL: EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against Against For KOHL'S CORPORATION KSS 15-May-2014 SHAREHOLDER PROPOSAL: ANNUAL REPORT ON THE COSTS, BENEFITS AND SCIENTIFIC SUPPORT FOR SUSTAINABILITY INITIATIVES. Shareholder Against Against For LORILLARD, INC. LO 15-May-2014 ELECTION OF DIRECTOR: DIANNE NEAL BLIXT Management For For For LORILLARD, INC. LO 15-May-2014 ELECTION OF DIRECTOR: ANDREW H. CARD, JR. Management For For For LORILLARD, INC. LO 15-May-2014 ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management For For For LORILLARD, INC. LO 15-May-2014 ELECTION OF DIRECTOR: DAVID E.R. DANGOOR Management For For For LORILLARD, INC. LO 15-May-2014 ELECTION OF DIRECTOR: MURRAY S. KESSLER Management For For For LORILLARD, INC. LO 15-May-2014 ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For For LORILLARD, INC. LO 15-May-2014 ELECTION OF DIRECTOR: RICHARD W. ROEDEL Management For For For LORILLARD, INC. LO 15-May-2014 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For LORILLARD, INC. LO 15-May-2014 APPROVAL OF THE 2 Management For For For LORILLARD, INC. LO 15-May-2014 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For LORILLARD, INC. LO 15-May-2014 SHAREHOLDER PROPOSAL ON DISCLOSURE OF LOBBYING POLICIES AND PRACTICES. Shareholder Against Against For LORILLARD, INC. LO 15-May-2014 SHAREHOLDER PROPOSAL ON ADDITIONAL DISCLOSURE OF THE HEALTH RISKS OF SMOKING. Shareholder Against Against For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: STEVEN A. KANDARIAN Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: JOHN M. KEANE Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: WILLIAM E. KENNARD Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: JAMES M. KILTS Management For Against Against METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CATHERINE R. KINNEY Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: DENISE M. MORRISON Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: KENTON J. SICCHITANO Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: LULU C. WANG Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 APPROVAL OF THE METLIFE, INC. 2 Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 APPROVAL OF THE METLIFE, INC. 2015 NON-MANAGEMENT DIRECTOR STOCK COMPENSATION PLAN. Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DINA DUBLON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: HELMUT PANKE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JAMES R. CRANE Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN P. KOTTS Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: MICHAEL C. LINN Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN V. LOMBARDI Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: ANTHONY G. PETRELLO Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: HOWARD WOLF Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN YEARWOOD Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE EXTENSION OF OUR SHAREHOLDER RIGHTS PLAN. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF SPECIFIC PERFORMANCE METRICS IN EQUITY COMPENSATION PLANS. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD ON ALL MATTERS EXCEPT DIRECTOR ELECTIONS. Shareholder Against For Against NEW YORK COMMUNITY BANCORP, INC. NYCB 04-Jun-2014 ELECTION OF DIRECTOR: DOMINICK CIAMPA Management For For For NEW YORK COMMUNITY BANCORP, INC. NYCB 04-Jun-2014 ELECTION OF DIRECTOR: MAX L. KUPFERBERG Management For For For NEW YORK COMMUNITY BANCORP, INC. NYCB 04-Jun-2014 ELECTION OF DIRECTOR: SPIROS J. VOUTSINAS Management For For For NEW YORK COMMUNITY BANCORP, INC. NYCB 04-Jun-2014 ELECTION OF DIRECTOR: ROBERT WANN Management For For For NEW YORK COMMUNITY BANCORP, INC. NYCB 04-Jun-2014 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEW YORK COMMUNITY BANCORP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For NEW YORK COMMUNITY BANCORP, INC. NYCB 04-Jun-2014 TO APPROVE, BY NON-BINDING VOTE, AN ADVISORY PROPOSAL ON COMPENSATION FOR CERTAIN OF OUR EXECUTIVE OFFICERS. Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: B.R. BROOK Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J.K. BUCKNOR Management For Against Against NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: V.A. CALARCO Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J.A. CARRABBA Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: N. DOYLE Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: G.J. GOLDBERG Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: V.M. HAGEN Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J. NELSON Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: D.C. ROTH Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 RATIFY APPOINTMENT OF INDEPENDENT AUDITORS FOR 2014. Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL SPENDING DISCLOSURE. Shareholder Against Against For NOBLE CORPORATION (DO NOT USE) NE H5833N103 11-Oct-2013 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. Management For For For NOBLE CORPORATION (DO NOT USE) NE H5833N103 11-Oct-2013 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. Management For For For PHILLIPS 66 PSX 07-May-2014 ELECTION OF DIRECTOR: WILLIAM R. LOOMIS, JR. Management For For For PHILLIPS 66 PSX 07-May-2014 ELECTION OF DIRECTOR: GLENN F. TILTON Management For For For PHILLIPS 66 PSX 07-May-2014 ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For For PHILLIPS 66 PSX 07-May-2014 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2014. Management For For For PHILLIPS 66 PSX 07-May-2014 SAY ON PAY - AN ADVISORY (NON-BINDING) VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For For PHILLIPS 66 PSX 07-May-2014 GREENHOUSE GAS REDUCTION GOALS. Shareholder Against Against For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: STEVEN T. PLOCHOCKI Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: CRAIG A. BARBAROSH Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: GEORGE H. BRISTOL Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: JAMES C. MALONE Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: PETER M. NEUPERT Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: MORRIS PANNER Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: D. RUSSELL PFLUEGER Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: SHELDON RAZIN Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ELECTION OF DIRECTOR: LANCE E. ROSENZWEIG Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For QUALITY SYSTEMS, INC. QSII 15-Aug-2013 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-2014 ELECTION OF DIRECTOR: TIMOTHY L. MAIN Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-2014 ELECTION OF DIRECTOR: TIMOTHY M. RING Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-2014 ELECTION OF DIRECTOR: DANIEL C. STANZIONE Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-2014 RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-2014 AMENDING CERTIFICATE OF INCORPORATION TO REMOVE SUPER MAJORITY VOTING REQUIREMENTS Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-2014 AMENDING CERTIFICATE OF INCORPORATION TO PERMIT STOCKHOLDERS TO CAUSE THE COMPANY TO CALL SPECIAL MEETINGS OF STOCKHOLDERS Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-2014 AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: JAMES W. CROWNOVER Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: TOMAGO COLLINS Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: ANN E. DUNWOODY Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: WILLIAM J. FLYNN Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: MICHAEL LARSON Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: W. LEE NUTTER Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: DONALD W. SLAGER Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: ALLAN C. SORENSEN Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: JOHN M. TRANI Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN. Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Shareholder Against For Against REPUBLIC SERVICES, INC. RSG 08-May-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against Against For RIO TINTO PLC RIO 15-Apr-2014 RECEIPT OF THE 2'S FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION POLICY REPORT. TO APPROVE THE REMUNERATION POLICY REPORT AS SET OUT IN THE 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE DIRECTORS' REPORT ON REMUNERATION AND REMUNERATION COMMITTEE CHAIRMAN'S LETTER. TO APPROVE THE DIRECTORS' REPORT ON REMUNERATION FOR THE YEAR ENDED 31 DECEMBER 2'S LETTER AS SET OUT IN THE 2(SAVE FOR PAGES 70 TO 78). Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION REPORT. TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF POTENTIAL TERMINATION BENEFITS. TO APPROVE FOR ALL PURPOSES (INCLUDING FOR THE PURPOSES OF SECTIONS 200B AND 200E OF THE AUSTRALIAN CORPORATIONS ACT 2001) THE GIVING OF BENEFITS TO PERSONS (RELEVANT EXECUTIVES) WHO, FROM TIME TO TIME, ARE KEY MANAGEMENT PERSONNEL (KMP) OF RIO TINTO LIMITED OR WHO HOLD A MANAGERIAL OR EXECUTIVE OFFICE IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE, IN CONNECTION WITH THE PERSON CEASING TO HOLD AN OFFICE, OR POSITION OF EMPLOYMENT, IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE. Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT ANNE LAUVERGEON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT SIMON THOMPSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ROBERT BROWN AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JAN DU PLESSIS AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT MICHAEL FITZPATRICK AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ANN GODBEHERE AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT RICHARD GOODMANSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT LORD KERR AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT CHRIS LYNCH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT PAUL TELLIER AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JOHN VARLEY AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT SAM WALSH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 RE-APPOINTMENT OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 REMUNERATION OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 GENERAL AUTHORITY TO ALLOT SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For For RIO TINTO PLC RIO 15-Apr-2014 AUTHORITY TO PURCHASE RIO TINTO PLC SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 NOTICE PERIOD FOR GENERAL MEETINGS OTHER THAN ANNUAL GENERAL MEETINGS Management For For For RIO TINTO PLC RIO 15-Apr-2014 SCRIP DIVIDEND AUTHORITY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: JOHN F. BROCK Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: EYAL M. OFER Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: VAGN O. SORENSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: ARNE ALEXANDER WILHELMSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ADVISORY APPROVAL OF THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 APPROVAL OF THE AMENDMENT TO THE COMPANY'S 1 Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RECEIPT OF ANNUAL REPORT & ACCOUNTS Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 APPROVAL OF DIRECTORS' REMUNERATION POLICY Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 APPROVAL OF DIRECTORS' REMUNERATION REPORT Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 APPOINTMENT OF EULEEN GOH AS A DIRECTOR OF THE COMPANY Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 APPOINTMENT OF PATRICIA A. WOERTZ AS A DIRECTOR OF THE COMPANY Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: BEN VAN BEURDEN Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: SIR NIGEL SHEINWALD Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: LINDA G. STUNTZ Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF DIRECTOR: GERRIT ZALM Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 RE-APPOINTMENT OF AUDITORS Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 REMUNERATION OF AUDITORS Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 AUTHORITY TO ALLOT SHARES Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 AUTHORITY TO PURCHASE OWN SHARES Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 APPROVAL OF LONG-TERM INCENTIVE PLAN Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 APPROVAL OF DEFERRED BONUS PLAN Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 APPROVAL OF RESTRICTED SHARE PLAN Management For For For ROYAL DUTCH SHELL PLC RDSA 20-May-2014 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For For SELECT MEDICAL HOLDINGS CORP. SEM 81619Q105 29-Apr-2014 ELECTION OF DIRECTOR: BRYAN C. CRESSEY Management For For For SELECT MEDICAL HOLDINGS CORP. SEM 81619Q105 29-Apr-2014 ELECTION OF DIRECTOR: ROBERT A. ORTENZIO Management For For For SELECT MEDICAL HOLDINGS CORP. SEM 81619Q105 29-Apr-2014 ELECTION OF DIRECTOR: LEOPOLD SWERGOLD Management For For For SELECT MEDICAL HOLDINGS CORP. SEM 81619Q105 29-Apr-2014 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For SELECT MEDICAL HOLDINGS CORP. SEM 81619Q105 29-Apr-2014 VOTE TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: CALVIN DARDEN Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: MARY E. MINNICK Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DERICA W. RICE Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: KENNETH L. SALAZAR Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ELIMINATE PERQUISITES. Shareholder Against Against For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder Against For Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. Shareholder Against Against For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 ELECTION OF DIRECTOR: PROF. MOSHE MANY Management For For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 ELECTION OF DIRECTOR: DR. ARIE BELLDEGRUN Management For Against Against TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 ELECTION OF DIRECTOR: MR. AMIR ELSTEIN Management For For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 ELECTION OF DIRECTOR: PROF. YITZHAK PETERBURG Management For For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 TO APPROVE THE PAYMENT OF A CASH BONUS TO THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER IN RESPECT OF 2$1,203,125. Management For For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 2A? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management None Against TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 TO APPROVE BONUS OBJECTIVES AND PAYOUT TERMS FOR THE YEAR 2'S PRESIDENT AND CHIEF EXECUTIVE OFFICER. Management For For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 2B? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management None Against TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 TO APPROVE A COMPENSATION POLICY WITH RESPECT TO THE TERMS OF OFFICE AND EMPLOYMENT OF THE COMPANY'S "OFFICE HOLDERS" (AS SUCH TERM IS DEFINED IN THE ISRAELI COMPANIES LAW, 5759-1999, AS AMENDED). Management For For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 DO YOU HAVE A "PERSONAL INTEREST" IN PROPOSAL 3? SEE PAGES 1-2 OF THE PROXY STATEMENT FOR MORE INFORMATION (MARK FOR "YES" OR AGAINST "NO"). Management None Against TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 TO APPROVE THE RESOLUTION OF THE BOARD OF DIRECTORS TO DECLARE AND DISTRIBUTE THE CASH DIVIDENDS FOR THE FIRST AND SECOND QUARTERS OF THE YEAR ENDED DECEMBER 31, 2012, PAID IN TWO INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 2.00 (APPROXIMATELY US$0.51, ACCORDING TO THE APPLICABLE EXCHANGE RATES) PER ORDINARY SHARE (OR ADS). Management For For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 27-Aug-2013 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 Management For For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 24-Feb-2014 TO APPROVE THE COMPENSATION OF MR. EREZ VIGODMAN, THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER-DESIGNATE, AND MATTERS RELATING THERETO. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: TREVOR FETTER Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: LIAM E. MCGEE Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For Against Against THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM. Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 28-Jan-2014 APPROVE THE ISSUANCE OF UP TO APPROXIMATELY 1.28 BILLION SHARES OF VERIZON COMMON STOCK TO VODAFONE ORDINARY SHAREHOLDERS IN CONNECTION WITH VERIZON'S ACQUISITION OF VODAFONE'S INDIRECT 45% INTEREST IN VERIZON WIRELESS Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 28-Jan-2014 APPROVE AN AMENDMENT TO ARTICLE 4(A) OF VERIZON'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE VERIZON'S AUTHORIZED SHARES OF COMMON STOCK BY 2 BILLION SHARES TO AN AGGREGATE OF 6.25 BILLION AUTHORIZED SHARES OF COMMON STOCK Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 28-Jan-2014 APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING TO SOLICIT ADDITIONAL VOTES AND PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ABOVE PROPOSALS Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: MELANIE L. HEALEY Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: LOWELL C. MCADAM Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: RODNEY E. SLATER Management For Against Against VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: KATHRYN A. TESIJA Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ELECTION OF DIRECTOR: GREGORY D. WASSON Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 PROPOSAL TO IMPLEMENT PROXY ACCESS Management For For For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 NETWORK NEUTRALITY Shareholder Against Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 LOBBYING ACTIVITIES Shareholder Against Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 SEVERANCE APPROVAL POLICY Shareholder Against Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Against Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 01-May-2014 PROXY VOTING AUTHORITY Shareholder Against Against For Company Name Ticker Symbol Security Meeting Date Proposal Type Management Recommendation Vote For/Against Management BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LARRY D. BRADY Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES A. LASH Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES W. STEWART Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: SUSAN S. BIES Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: THOMAS J. MAY Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: R. DAVID YOST Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder Against For Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: NANCY H. HANDEL Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: MARIA M. KLAWE, PH.D. Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: JOHN E. MAJOR Management For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: WILLIAM T. MORROW Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: HENRY SAMUELI, PH.D. Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT E. SWITZ Management For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: ROBERT D. LAWLER Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: JOHN J. LIPINSKI Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS THAT MAY CONSTITUTE OUR BOARD. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO ADOPT A NEW LONG TERM INCENTIVE PLAN. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: W. LARRY CASH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. CLERICO Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JAMES S. ELY III Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. FRY Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WILLIAM NORRIS JENNINGS Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JULIA B. NORTH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2, 2014. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2& AWARD PLAN, AS AMENDED & RESTATED MARCH 19, 2014. Management For Against Against COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE AN AMENDMENT OF THE AMENDED AND RESTATED BY-LAWS OF COMMUNITY HEALTH SYSTEMS, INC. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANN C. BERZIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: SUE L. GIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: RICHARD W. MIES Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2014. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 RENEW THE SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 A SHAREHOLDER PROPOSAL TO LIMIT INDIVIDUAL TOTAL COMPENSATION FOR EACH OF THE NAMED EXECUTIVE OFFICERS TO Shareholder Against Against For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: WILLIAM H. BOLINDER Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: G. KENT CONRAD Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: MELINA E. HIGGINS Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: NANCY J. KARCH Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: CHRISTINE B. MEAD Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: THOMAS E. MOLONEY Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: JAMES A. PARKE Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: JAMES S. RIEPE Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against Against For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: MARY ANNE CITRINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: THEODORE F. CRAVER, JR. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: VICKI B. ESCARRA Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: GALE S. FITZGERALD Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: PATRICK FOLEY Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: JAY M. GELLERT Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: ROGER F. GREAVES Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. MANCINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: BRUCE G. WILLISON Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: FREDERICK C. YEAGER Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS HEALTH NET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF HEALTH NET'S NAMED EXECUTIVE OFFICERS. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: S. BANERJI Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.R. BENNETT Management For Against Against HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.L. GUPTA Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.J. LANE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.E. OZZIE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: G.M. REINER Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: P.F. RUSSO Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: J.A. SKINNER Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: M.C. WHITMAN Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 STOCKHOLDER PROPOSAL RELATED TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against Against For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For Against Against INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: REED E. HUNDT Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: FRANK D. YEARY Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For For INTEL CORPORATION INTC 22-May-2014 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For For INTEL CORPORATION INTC 22-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LINDA B. BAMMANN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES A. BELL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES DIMON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: MICHAEL A. NEAL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Shareholder Against Against For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: W. FRANK BLOUNT Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LOREN K. CARROLL Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LINDA Z. COOK Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JEFFREY E. CURTISS Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JACK B. MOORE Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: RICHARD J. SLATER Management For For For KBR, INC. KBR 48242W106 15-May-2014 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS FOR KBR, INC. AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For KBR, INC. KBR 48242W106 15-May-2014 ADVISORY VOTE TO APPROVE KBR'S NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For Against Against KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: CARLOS M. CARDOSO Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: WILLIAM J. HARVEY Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: CINDY L. DAVIS Management For For For KENNAMETAL INC. KMT 22-Oct-2013 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 APPROVAL OF THE AMENDED AND RESTATED KENNAMETAL INC. STOCK AND INCENTIVE PLAN OF 2010. Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: MEYER FELDBERG Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: SARA LEVINSON Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: PAUL C. VARGA Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For Against Against MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For For MACY'S INC. M 55616P104 16-May-2014 THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For For MACY'S INC. M 55616P104 16-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For MACY'S INC. M 55616P104 16-May-2014 APPROVAL OF MACY'S AMENDED AND RESTATED 2 Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: STEVEN A. KANDARIAN Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: JOHN M. KEANE Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: WILLIAM E. KENNARD Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: JAMES M. KILTS Management For Against Against METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CATHERINE R. KINNEY Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: DENISE M. MORRISON Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: KENTON J. SICCHITANO Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: LULU C. WANG Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 APPROVAL OF THE METLIFE, INC. 2 Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 APPROVAL OF THE METLIFE, INC. 2015 NON-MANAGEMENT DIRECTOR STOCK COMPENSATION PLAN. Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DINA DUBLON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: HELMUT PANKE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JAMES R. CRANE Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN P. KOTTS Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: MICHAEL C. LINN Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN V. LOMBARDI Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: ANTHONY G. PETRELLO Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: HOWARD WOLF Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN YEARWOOD Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE EXTENSION OF OUR SHAREHOLDER RIGHTS PLAN. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF SPECIFIC PERFORMANCE METRICS IN EQUITY COMPENSATION PLANS. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD ON ALL MATTERS EXCEPT DIRECTOR ELECTIONS. Shareholder Against For Against PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: THOMAS D. O'MALLEY Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: JEFFERSON F. ALLEN Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: MARTIN J. BRAND Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: DAVID I. FOLEY Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: DENNIS M. HOUSTON Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: EDWARD F. KOSNIK Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For RIO TINTO PLC RIO 15-Apr-2014 RECEIPT OF THE 2'S FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION POLICY REPORT. TO APPROVE THE REMUNERATION POLICY REPORT AS SET OUT IN THE 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE DIRECTORS' REPORT ON REMUNERATION AND REMUNERATION COMMITTEE CHAIRMAN'S LETTER. TO APPROVE THE DIRECTORS' REPORT ON REMUNERATION FOR THE YEAR ENDED 31 DECEMBER 2'S LETTER AS SET OUT IN THE 2(SAVE FOR PAGES 70 TO 78). Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION REPORT. TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF POTENTIAL TERMINATION BENEFITS. TO APPROVE FOR ALL PURPOSES (INCLUDING FOR THE PURPOSES OF SECTIONS 200B AND 200E OF THE AUSTRALIAN CORPORATIONS ACT 2001) THE GIVING OF BENEFITS TO PERSONS (RELEVANT EXECUTIVES) WHO, FROM TIME TO TIME, ARE KEY MANAGEMENT PERSONNEL (KMP) OF RIO TINTO LIMITED OR WHO HOLD A MANAGERIAL OR EXECUTIVE OFFICE IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE, IN CONNECTION WITH THE PERSON CEASING TO HOLD AN OFFICE, OR POSITION OF EMPLOYMENT, IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE. Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT ANNE LAUVERGEON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT SIMON THOMPSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ROBERT BROWN AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JAN DU PLESSIS AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT MICHAEL FITZPATRICK AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ANN GODBEHERE AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT RICHARD GOODMANSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT LORD KERR AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT CHRIS LYNCH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT PAUL TELLIER AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JOHN VARLEY AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT SAM WALSH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 RE-APPOINTMENT OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 REMUNERATION OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 GENERAL AUTHORITY TO ALLOT SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For For RIO TINTO PLC RIO 15-Apr-2014 AUTHORITY TO PURCHASE RIO TINTO PLC SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 NOTICE PERIOD FOR GENERAL MEETINGS OTHER THAN ANNUAL GENERAL MEETINGS Management For For For RIO TINTO PLC RIO 15-Apr-2014 SCRIP DIVIDEND AUTHORITY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: JOHN F. BROCK Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: EYAL M. OFER Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: VAGN O. SORENSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: ARNE ALEXANDER WILHELMSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ADVISORY APPROVAL OF THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 APPROVAL OF THE AMENDMENT TO THE COMPANY'S 1 Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. CHADWELL Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: IVOR EVANS Management For Withheld Against SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: PAUL FULCHINO Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: RICHARD GEPHARDT Management For Withheld Against SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: ROBERT JOHNSON Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: RONALD KADISH Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: CHRISTOPHER E. KUBASIK Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: LARRY A. LAWSON Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: TAWFIQ POPATIA Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: FRANCIS RABORN Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 APPROVE THE SPIRIT AEROSYSTEMS HOLDINGS, INC. 2 Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKES STEPS TO ENSURE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Shareholder Against For Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: CALVIN DARDEN Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: MARY E. MINNICK Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DERICA W. RICE Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: KENNETH L. SALAZAR Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ELIMINATE PERQUISITES. Shareholder Against Against For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder Against For Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. Shareholder Against Against For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 24-Feb-2014 TO APPROVE THE COMPENSATION OF MR. EREZ VIGODMAN, THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER-DESIGNATE, AND MATTERS RELATING THERETO. Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: SCOTT C. DONNELLY Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: KATHLEEN M. BADER Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: R. KERRY CLARK Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: JAMES T. CONWAY Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: IVOR J. EVANS Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LAWRENCE K. FISH Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: PAUL E. GAGNE Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: DAIN M. HANCOCK Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LORD POWELL OF BAYSWATER KCMG Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LLOYD G. TROTTER Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: JAMES L. ZIEMER Management For For For TEXTRON INC. TXT 23-Apr-2014 APPROVAL OF THE ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For TEXTRON INC. TXT 23-Apr-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TEXTRON INC. TXT 23-Apr-2014 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against Against For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: TREVOR FETTER Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: LIAM E. MCGEE Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For Against Against THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM. Management For For For Company Name Ticker Symbol Security Meeting Date Proposal Type Management Recommendation Vote For/Against Management AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: W. DON CORNWELL Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: PETER R. FISHER Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: HENRY S. MILLER Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 ELECTION OF DIRECTOR: THERESA M. STONE Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 TO VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE EXECUTIVE COMPENSATION. Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 TO ACT UPON A PROPOSAL TO AMEND AND RESTATE AIG'S RESTATED CERTIFICATE OF INCORPORATION TO CONTINUE TO RESTRICT CERTAIN TRANSFERS OF AIG COMMON STOCK IN ORDER TO PROTECT AIG'S TAX ATTRIBUTES. Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 TO ACT UPON A PROPOSAL TO RATIFY THE AMENDMENT TO EXTEND THE EXPIRATION OF THE AMERICAN INTERNATIONAL GROUP, INC. TAX ASSET PROTECTION PLAN. Management For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 12-May-2014 TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 ELECTION OF DIRECTOR: JONATHAN D. GREEN Management For For For ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 ELECTION OF DIRECTOR: JOHN H. SCHAEFER Management For For For ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 ELECTION OF DIRECTOR: FRANCINE J. BOVICH Management For For For ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 THE PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For Abstain Against ANNALY CAPITAL MANAGEMENT, INC. NLY 22-May-2014 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2 Management For For For APPLE INC. AAPL 28-Feb-2014 ELECTION OF DIRECTOR: WILLIAM CAMPBELL Management For For For APPLE INC. AAPL 28-Feb-2014 ELECTION OF DIRECTOR: TIMOTHY COOK Management For For For APPLE INC. AAPL 28-Feb-2014 ELECTION OF DIRECTOR: MILLARD DREXLER Management For For For APPLE INC. AAPL 28-Feb-2014 ELECTION OF DIRECTOR: AL GORE Management For For For APPLE INC. AAPL 28-Feb-2014 ELECTION OF DIRECTOR: ROBERT IGER Management For For For APPLE INC. AAPL 28-Feb-2014 ELECTION OF DIRECTOR: ANDREA JUNG Management For For For APPLE INC. AAPL 28-Feb-2014 ELECTION OF DIRECTOR: ARTHUR LEVINSON Management For For For APPLE INC. AAPL 28-Feb-2014 ELECTION OF DIRECTOR: RONALD SUGAR Management For For For APPLE INC. AAPL 28-Feb-2014 THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For For APPLE INC. AAPL 28-Feb-2014 THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For For APPLE INC. AAPL 28-Feb-2014 THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 Management For For For APPLE INC. AAPL 28-Feb-2014 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For APPLE INC. AAPL 28-Feb-2014 A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For For APPLE INC. AAPL 28-Feb-2014 THE APPROVAL OF THE APPLE INC. 2 Management For For For APPLE INC. AAPL 28-Feb-2014 A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against Against For APPLE INC. AAPL 28-Feb-2014 A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against Against For APPLE INC. AAPL 28-Feb-2014 A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Against Abstain Against APPLE INC. AAPL 28-Feb-2014 A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against Against For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: SCOTT T. FORD Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: JAMES P. KELLY Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: JON C. MADONNA Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: BETH E. MOONEY Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: CYNTHIA B. TAYLOR Management For For For AT&T INC. T 00206R102 25-Apr-2014 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For For AT&T INC. T 00206R102 25-Apr-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For For AT&T INC. T 00206R102 25-Apr-2014 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For For AT&T INC. T 00206R102 25-Apr-2014 APPROVE SEVERANCE POLICY. Management For For For AT&T INC. T 00206R102 25-Apr-2014 POLITICAL REPORT. Shareholder Against Against For AT&T INC. T 00206R102 25-Apr-2014 LOBBYING REPORT. Shareholder Against Against For AT&T INC. T 00206R102 25-Apr-2014 WRITTEN CONSENT. Shareholder Against For Against BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LARRY D. BRADY Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES A. LASH Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES W. STEWART Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: SUSAN S. BIES Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: THOMAS J. MAY Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: R. DAVID YOST Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder Against For Against BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: WARREN E. BUFFETT Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: CHARLES T. MUNGER Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: DAVID S. GOTTESMAN Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: CHARLOTTE GUYMAN Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: THOMAS S. MURPHY Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: RONALD L. OLSON Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: WALTER SCOTT, JR. Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 ELECTION OF DIRECTOR: MERYL B. WITMER Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2 Management For For For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 NON-BINDING RESOLUTION TO DETERMINE THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 3 Years 3 Years For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS AND OTHER AIR EMISSIONS. Shareholder Against Against For BERKSHIRE HATHAWAY INC. BRKB 03-May-2014 SHAREHOLDER PROPOSAL REGARDING DIVIDENDS. Shareholder Against Against For BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: NANCY H. HANDEL Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: MARIA M. KLAWE, PH.D. Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: JOHN E. MAJOR Management For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: WILLIAM T. MORROW Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: HENRY SAMUELI, PH.D. Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT E. SWITZ Management For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: ROBERT D. LAWLER Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: JOHN J. LIPINSKI Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS THAT MAY CONSTITUTE OUR BOARD. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO ADOPT A NEW LONG TERM INCENTIVE PLAN. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: L.F. DEILY Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: R.E. DENHAM Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: A.P. GAST Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: E. HERNANDEZ, JR. Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: J.M. HUNTSMAN, JR. Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: C.W. MOORMAN Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: K.W. SHARER Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: J.G. STUMPF Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: R.D. SUGAR Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: C. WARE Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: J.S. WATSON Management For For For CHEVRON CORPORATION CVX 28-May-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For CHEVRON CORPORATION CVX 28-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For CHEVRON CORPORATION CVX 28-May-2014 CHARITABLE CONTRIBUTIONS DISCLOSURE Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 LOBBYING DISCLOSURE Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 SHALE ENERGY OPERATIONS Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 INDEPENDENT CHAIRMAN Shareholder Against For Against CHEVRON CORPORATION CVX 28-May-2014 SPECIAL MEETINGS Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 COUNTRY SELECTION GUIDELINES Shareholder Against Against For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: MARC BENIOFF Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: GREGORY Q. BROWN Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: ARUN SARIN Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 ELECTION OF DIRECTOR: STEVEN M. WEST Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For For CISCO SYSTEMS, INC. CSCO 17275R102 19-Nov-2013 APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Shareholder Against Against For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: DUNCAN P. HENNES Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: EUGENE M. MCQUADE Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: GARY M. REINER Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: JUDITH RODIN Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: JOAN E. SPERO Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: JAMES S. TURLEY Management For For For CITIGROUP INC. C 22-Apr-2014 ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For For CITIGROUP INC. C 22-Apr-2014 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For CITIGROUP INC. C 22-Apr-2014 ADVISORY APPROVAL OF CITI'S 2 Management For Against Against CITIGROUP INC. C 22-Apr-2014 APPROVAL OF THE CITIGROUP 2 Management For For For CITIGROUP INC. C 22-Apr-2014 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against Against For CITIGROUP INC. C 22-Apr-2014 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against Against For CITIGROUP INC. C 22-Apr-2014 STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against Against For CITIGROUP INC. C 22-Apr-2014 STOCKHOLDER PROPOSAL REQUESTING PROXY ACCESS FOR SHAREHOLDERS. Shareholder Against Against For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: W. LARRY CASH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. CLERICO Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JAMES S. ELY III Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. FRY Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WILLIAM NORRIS JENNINGS Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JULIA B. NORTH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2, 2014. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2& AWARD PLAN, AS AMENDED & RESTATED MARCH 19, 2014. Management For Against Against COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE AN AMENDMENT OF THE AMENDED AND RESTATED BY-LAWS OF COMMUNITY HEALTH SYSTEMS, INC. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: RYAN M. LANCE Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 APPROVAL OF 2 Management For For For CONOCOPHILLIPS COP 20825C104 13-May-2014 REPORT ON LOBBYING EXPENDITURES. Shareholder Against Against For CONOCOPHILLIPS COP 20825C104 13-May-2014 GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against Against For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: C. DAVID BROWN II Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: NANCY-ANN M. DEPARLE Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: ANNE M. FINUCANE Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: LARRY J. MERLO Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 ELECTION OF DIRECTOR: TONY L. WHITE Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For CVS CAREMARK CORPORATION CVS 08-May-2014 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: PETER W. BROWN, M.D. Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: HELEN E. DRAGAS Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: THOMAS F. FARRELL II Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: JOHN W. HARRIS Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: MARK J. KINGTON Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: PAMELA J. ROYAL, M.D. Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: ROBERT H. SPILMAN, JR. Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: MICHAEL E. SZYMANCZYK Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ELECTION OF DIRECTOR: DAVID A. WOLLARD Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT AUDITORS FOR 2014 Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION (SAY ON PAY) Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 APPROVAL OF THE 2 Management For For For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 REPORT ON FINANCIAL RISKS TO DOMINION POSED BY CLIMATE CHANGE Shareholder Against Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 REPORT ON METHANE EMISSIONS Shareholder Against Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 REPORT ON LOBBYING Shareholder Against Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 REPORT ON ENVIRONMENTAL AND CLIMATE CHANGE IMPACTS OF BIOMASS Shareholder Against Against For DOMINION RESOURCES, INC. D 25746U109 07-May-2014 ADOPT QUANTITATIVE GOALS FOR REDUCING GREENHOUSE GAS EMISSIONS Shareholder Against Against For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: G. ALEX BERNHARDT, SR. Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: MICHAEL G. BROWNING Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: HARRIS E. DELOACH, JR. Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: DANIEL R. DIMICCO Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: JOHN H. FORSGREN Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: LYNN J. GOOD Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: ANN M. GRAY Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: JOHN T. HERRON Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: JAMES B. HYLER, JR. Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: WILLIAM E. KENNARD Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: E. MARIE MCKEE Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: E. JAMES REINSCH Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: JAMES T. RHODES Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ELECTION OF DIRECTOR: CARLOS A. SALADRIGAS Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY CORPORATION'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2014 Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 APPROVAL OF THE AMENDMENT TO DUKE ENERGY CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY LESS THAN UNANIMOUS WRITTEN CONSENT Management For For For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER RIGHT TO CALL A SPECIAL SHAREHOLDER MEETING Shareholder Against Against For DUKE ENERGY CORPORATION DUK 26441C204 01-May-2014 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTION DISCLOSURE Shareholder Against Against For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANN C. BERZIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: SUE L. GIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: RICHARD W. MIES Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2014. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 RENEW THE SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 A SHAREHOLDER PROPOSAL TO LIMIT INDIVIDUAL TOTAL COMPENSATION FOR EACH OF THE NAMED EXECUTIVE OFFICERS TO Shareholder Against Against For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: M.J. BOSKIN Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: P. BRABECK-LETMATHE Management For Withheld Against EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: U.M. BURNS Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: L.R. FAULKNER Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: J.S. FISHMAN Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: H.H. FORE Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: K.C. FRAZIER Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: W.W. GEORGE Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: S.J. PALMISANO Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: S.S REINEMUND Management For Withheld Against EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: R.W. TILLERSON Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ELECTION OF DIRECTOR: W.C. WELDON Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 RATIFICATION OF INDEPENDENT AUDITORS Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 MAJORITY VOTE FOR DIRECTORS Shareholder Against For Against EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 LIMIT DIRECTORSHIPS Shareholder Against Against For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 AMENDMENT OF EEO POLICY Shareholder Against For Against EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 REPORT ON LOBBYING Shareholder Against Against For EXXON MOBIL CORPORATION XOM 30231G102 28-May-2014 GREENHOUSE GAS EMISSIONS GOALS Shareholder Against Against For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: STEPHEN G. BUTLER Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: KIMBERLY A. CASIANO Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: EDSEL B. FORD II Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: RICHARD A. GEPHARDT Management For Against Against FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JAMES P. HACKETT Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For Against Against FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: WILLIAM W. HELMAN IV Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For Against Against FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JOHN C. LECHLEITER Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: ELLEN R. MARRAM Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: ALAN MULALLY Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: HOMER A. NEAL Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: GERALD L. SHAHEEN Management For For For FORD MOTOR COMPANY F 08-May-2014 ELECTION OF DIRECTOR: JOHN L. THORNTON Management For For For FORD MOTOR COMPANY F 08-May-2014 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For FORD MOTOR COMPANY F 08-May-2014 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Management For For For FORD MOTOR COMPANY F 08-May-2014 APPROVAL OF THE 2-EMPLOYEE DIRECTORS. Management For For For FORD MOTOR COMPANY F 08-May-2014 RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Shareholder Against For Against FORD MOTOR COMPANY F 08-May-2014 RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For Against Against GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: SUSAN J. HOCKFIELD Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ANDREA JUNG Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JAMES E. ROHR Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JAMES S. TISCH Management For Against Against GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 RATIFICATION OF SELECTION OF INDEPENDENT AUDITOR FOR 2014 Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 CUMULATIVE VOTING Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 SENIOR EXECUTIVES HOLD OPTION SHARES FOR LIFE Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 MULTIPLE CANDIDATE ELECTIONS Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For Against GENERAL ELECTRIC COMPANY GE 23-Apr-2014 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 SELL THE COMPANY Shareholder Against Against For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: WILLIAM H. BOLINDER Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: G. KENT CONRAD Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: MELINA E. HIGGINS Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: NANCY J. KARCH Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: CHRISTINE B. MEAD Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: THOMAS E. MOLONEY Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: JAMES A. PARKE Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: JAMES S. RIEPE Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against Against For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: MARY ANNE CITRINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: THEODORE F. CRAVER, JR. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: VICKI B. ESCARRA Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: GALE S. FITZGERALD Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: PATRICK FOLEY Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: JAY M. GELLERT Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: ROGER F. GREAVES Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. MANCINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: BRUCE G. WILLISON Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: FREDERICK C. YEAGER Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS HEALTH NET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF HEALTH NET'S NAMED EXECUTIVE OFFICERS. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: S. BANERJI Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.R. BENNETT Management For Against Against HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.L. GUPTA Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.J. LANE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.E. OZZIE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: G.M. REINER Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: P.F. RUSSO Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: J.A. SKINNER Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: M.C. WHITMAN Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 STOCKHOLDER PROPOSAL RELATED TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against Against For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For Against Against INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: REED E. HUNDT Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: FRANK D. YEARY Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For For INTEL CORPORATION INTC 22-May-2014 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For For INTEL CORPORATION INTC 22-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: ALEX GORSKY Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: MARK B. MCCLELLAN Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: LEO F. MULLIN Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: CHARLES PRINCE Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For JOHNSON & JOHNSON JNJ 24-Apr-2014 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LINDA B. BAMMANN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES A. BELL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES DIMON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: MICHAEL A. NEAL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Shareholder Against Against For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: W. FRANK BLOUNT Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LOREN K. CARROLL Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LINDA Z. COOK Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JEFFREY E. CURTISS Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JACK B. MOORE Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: RICHARD J. SLATER Management For For For KBR, INC. KBR 48242W106 15-May-2014 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS FOR KBR, INC. AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For KBR, INC. KBR 48242W106 15-May-2014 ADVISORY VOTE TO APPROVE KBR'S NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For Against Against KENNAMETAL INC. KMT 22-Oct-2013 DIRECTOR For KENNAMETAL INC. KMT 22-Oct-2013 DIRECTOR For KENNAMETAL INC. KMT 22-Oct-2013 DIRECTOR For KENNAMETAL INC. KMT 22-Oct-2013 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 APPROVAL OF THE AMENDED AND RESTATED KENNAMETAL INC. STOCK AND INCENTIVE PLAN OF 2010. Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: MEYER FELDBERG Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: SARA LEVINSON Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: PAUL C. VARGA Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For Against Against MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For For MACY'S INC. M 55616P104 16-May-2014 THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For For MACY'S INC. M 55616P104 16-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For MACY'S INC. M 55616P104 16-May-2014 APPROVAL OF MACY'S AMENDED AND RESTATED 2 Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: THOMAS R. CECH Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ELECTION OF DIRECTOR: PETER C. WENDELL Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For MERCK & CO., INC. MRK 58933Y105 27-May-2014 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against Against For MERCK & CO., INC. MRK 58933Y105 27-May-2014 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Shareholder Against Against For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: STEVEN A. KANDARIAN Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: JOHN M. KEANE Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: WILLIAM E. KENNARD Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: JAMES M. KILTS Management For Against Against METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CATHERINE R. KINNEY Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: DENISE M. MORRISON Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: KENTON J. SICCHITANO Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: LULU C. WANG Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 APPROVAL OF THE METLIFE, INC. 2 Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 APPROVAL OF THE METLIFE, INC. 2015 NON-MANAGEMENT DIRECTOR STOCK COMPENSATION PLAN. Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DINA DUBLON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: HELMUT PANKE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: NELSON PELTZ Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: RUTH J. SIMMONS Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: RATAN N. TATA Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: JEAN-FRANCOIS M.L. VAN BOXMEER Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 APPROVE MONDELEZ INTERNATIONAL, INC. AMENDED AND RESTATED 2 Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 SHAREHOLDER PROPOSAL: REPORT ON PACKAGING Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JAMES R. CRANE Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN P. KOTTS Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: MICHAEL C. LINN Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN V. LOMBARDI Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: ANTHONY G. PETRELLO Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: HOWARD WOLF Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN YEARWOOD Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE EXTENSION OF OUR SHAREHOLDER RIGHTS PLAN. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF SPECIFIC PERFORMANCE METRICS IN EQUITY COMPENSATION PLANS. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD ON ALL MATTERS EXCEPT DIRECTOR ELECTIONS. Shareholder Against For Against NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: SHERRY S. BARRAT Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: ROBERT M. BEALL, II Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: JAMES L. CAMAREN Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: KENNETH B. DUNN Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: KIRK S. HACHIGIAN Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: TONI JENNINGS Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: JAMES L. ROBO Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: RUDY E. SCHUPP Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: JOHN L. SKOLDS Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 ELECTION OF DIRECTOR: HANSEL E. TOOKES, II Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEXTERA ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For For NEXTERA ENERGY, INC. NEE 65339F101 22-May-2014 SHAREHOLDER PROPOSAL - ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS IN ARTICLES OF INCORPORATION AND BYLAWS. Shareholder Against For Against OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: EUGENE L. BATCHELDER Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: JOHN E. FEICK Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ELECTION OF DIRECTOR: ELISSE B. WALTER Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ONE-YEAR WAIVER OF DIRECTOR AGE RESTRICTION FOR EDWARD P.DJEREJIAN, AN INDEPENDENT DIRECTOR. Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 SEPARATION OF THE ROLES OF THE CHAIRMAN OF THE BOARD AND THE CHIEF EXECUTIVE OFFICER. Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 RATIFICATION OF INDEPENDENT AUDITORS. Management For For For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against Against For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS. Shareholder Against Against For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 QUANTITATIVE RISK MANAGEMENT REPORTING FOR HYDRAULIC FRACTURING OPERATIONS. Shareholder Against Against For OCCIDENTAL PETROLEUM CORPORATION OXY 02-May-2014 FUGITIVE METHANE EMISSIONS AND FLARING REPORT. Shareholder Against Against For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: THOMAS D. O'MALLEY Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: JEFFERSON F. ALLEN Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: MARTIN J. BRAND Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: DAVID I. FOLEY Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: DENNIS M. HOUSTON Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: EDWARD F. KOSNIK Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: W. DON CORNWELL Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: JAMES M. KILTS Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: IAN C. READ Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For For PFIZER INC. PFE 24-Apr-2014 ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE Management For For For PFIZER INC. PFE 24-Apr-2014 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For PFIZER INC. PFE 24-Apr-2014 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Management For For For PFIZER INC. PFE 24-Apr-2014 APPROVAL OF PFIZER INC. 2 Management For For For PFIZER INC. PFE 24-Apr-2014 SHAREHOLDER PROPOSAL REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS POLICY Shareholder Against Against For PFIZER INC. PFE 24-Apr-2014 SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Shareholder Against Against For PFIZER INC. PFE 24-Apr-2014 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder Against Against For RIO TINTO PLC RIO 15-Apr-2014 RECEIPT OF THE 2'S FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION POLICY REPORT. TO APPROVE THE REMUNERATION POLICY REPORT AS SET OUT IN THE 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE DIRECTORS' REPORT ON REMUNERATION AND REMUNERATION COMMITTEE CHAIRMAN'S LETTER. TO APPROVE THE DIRECTORS' REPORT ON REMUNERATION FOR THE YEAR ENDED 31 DECEMBER 2'S LETTER AS SET OUT IN THE 2(SAVE FOR PAGES 70 TO 78). Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION REPORT. TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF POTENTIAL TERMINATION BENEFITS. TO APPROVE FOR ALL PURPOSES (INCLUDING FOR THE PURPOSES OF SECTIONS 200B AND 200E OF THE AUSTRALIAN CORPORATIONS ACT 2001) THE GIVING OF BENEFITS TO PERSONS (RELEVANT EXECUTIVES) WHO, FROM TIME TO TIME, ARE KEY MANAGEMENT PERSONNEL (KMP) OF RIO TINTO LIMITED OR WHO HOLD A MANAGERIAL OR EXECUTIVE OFFICE IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE, IN CONNECTION WITH THE PERSON CEASING TO HOLD AN OFFICE, OR POSITION OF EMPLOYMENT, IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE. Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT ANNE LAUVERGEON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT SIMON THOMPSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ROBERT BROWN AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JAN DU PLESSIS AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT MICHAEL FITZPATRICK AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ANN GODBEHERE AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT RICHARD GOODMANSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT LORD KERR AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT CHRIS LYNCH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT PAUL TELLIER AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JOHN VARLEY AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT SAM WALSH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 RE-APPOINTMENT OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 REMUNERATION OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 GENERAL AUTHORITY TO ALLOT SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For For RIO TINTO PLC RIO 15-Apr-2014 AUTHORITY TO PURCHASE RIO TINTO PLC SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 NOTICE PERIOD FOR GENERAL MEETINGS OTHER THAN ANNUAL GENERAL MEETINGS Management For For For RIO TINTO PLC RIO 15-Apr-2014 SCRIP DIVIDEND AUTHORITY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: JOHN F. BROCK Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: EYAL M. OFER Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: VAGN O. SORENSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: ARNE ALEXANDER WILHELMSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ADVISORY APPROVAL OF THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 APPROVAL OF THE AMENDMENT TO THE COMPANY'S 1 Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. CHADWELL Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: IVOR EVANS Management For Withheld Against SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: PAUL FULCHINO Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: RICHARD GEPHARDT Management For Withheld Against SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: ROBERT JOHNSON Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: RONALD KADISH Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: CHRISTOPHER E. KUBASIK Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: LARRY A. LAWSON Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: TAWFIQ POPATIA Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: FRANCIS RABORN Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 APPROVE THE SPIRIT AEROSYSTEMS HOLDINGS, INC. 2 Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKES STEPS TO ENSURE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Shareholder Against For Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: CALVIN DARDEN Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: MARY E. MINNICK Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DERICA W. RICE Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: KENNETH L. SALAZAR Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ELIMINATE PERQUISITES. Shareholder Against Against For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder Against For Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. Shareholder Against Against For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 24-Feb-2014 TO APPROVE THE COMPENSATION OF MR. EREZ VIGODMAN, THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER-DESIGNATE, AND MATTERS RELATING THERETO. Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: SCOTT C. DONNELLY Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: KATHLEEN M. BADER Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: R. KERRY CLARK Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: JAMES T. CONWAY Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: IVOR J. EVANS Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LAWRENCE K. FISH Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: PAUL E. GAGNE Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: DAIN M. HANCOCK Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LORD POWELL OF BAYSWATER KCMG Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LLOYD G. TROTTER Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: JAMES L. ZIEMER Management For For For TEXTRON INC. TXT 23-Apr-2014 APPROVAL OF THE ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For TEXTRON INC. TXT 23-Apr-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TEXTRON INC. TXT 23-Apr-2014 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: GARY D. COHN Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: PETER OPPENHEIMER Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: MARK E. TUCKER Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: DAVID A. VINIAR Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management For Against Against THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against Against For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: TREVOR FETTER Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: LIAM E. MCGEE Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For Against Against THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM. Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: KAY COLES JAMES Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: JANE G. PEPPER Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: THOMAS J. USHER Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For Against Against THE PNC FINANCIAL SERVICES GROUP, INC. PNC 22-Apr-2014 A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against Against For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: SCOTT D. COOK Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: SUSAN DESMOND-HELLMANN Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: A.G. LAFLEY Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 AMEND THE COMPANY'S CODE OF REGULATIONS TO REDUCE CERTAIN SUPERMAJORITY VOTING REQUIREMENTS Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 APPROVE THE 2013 NON-EMPLOYEE DIRECTORS' STOCK PLAN Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: J.P. BARANCO Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: J.A. BOSCIA Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: H.A. CLARK III Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: T.A. FANNING Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: D.J. GRAIN Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: V.M. HAGEN Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: W.A. HOOD, JR. Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: L.P. HUDSON Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: D.M. JAMES Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: D.E. KLEIN Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: W.G. SMITH, JR. Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: S.R. SPECKER Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ELECTION OF DIRECTOR: E.J. WOOD III Management For For For THE SOUTHERN COMPANY SO 28-May-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For THE SOUTHERN COMPANY SO 28-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION Management For For For THE SOUTHERN COMPANY SO 28-May-2014 STOCKHOLDER PROPOSAL ON AN INDEPENDENT BOARD CHAIR Shareholder Against For Against THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: JOHN S. CHEN Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: JACK DORSEY Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: ROBERT A. IGER Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 ELECTION OF DIRECTOR: ORIN C. SMITH Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For For THE WALT DISNEY COMPANY DIS 18-Mar-2014 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder Against Against For THE WALT DISNEY COMPANY DIS 18-Mar-2014 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EQUITY AWARDS. Shareholder Against Against For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: Y. MARC BELTON Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: DOREEN WOO HO Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For For U.S. BANCORP USB 15-Apr-2014 ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For For U.S. BANCORP USB 15-Apr-2014 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For For U.S. BANCORP USB 15-Apr-2014 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For For U.S. BANCORP USB 15-Apr-2014 SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For Against UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: EDSON BUENO, M.D. Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: RICHARD T. BURKE Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: RODGER A. LAWSON Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING CUMULATIVE VOTING, IF PROPERLY PRESENTED AT THE 2 Shareholder Against Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 02-Jun-2014 THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING ADDITIONAL LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE 2 Shareholder Against Against For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: JERRY D. CHOATE Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: JOSEPH W. GORDER Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: DEBORAH P. MAJORAS Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: DONALD L. NICKLES Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: PHILIP J. PFEIFFER Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: ROBERT A. PROFUSEK Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: SUSAN KAUFMAN PURCELL Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: STEPHEN M. WATERS Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: RANDALL J. WEISENBURGER Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 ELECTION OF DIRECTOR: RAYFORD WILKINS, JR. Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 RATIFY THE APPOINTMENT OF KPMG LLP AS VALERO ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 APPROVE, BY NON-BINDING VOTE, THE 2 Management For For For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "ACCELERATED VESTING OF PERFORMANCE SHARES." Shareholder Against For Against VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "CLIMATE CHANGE MANAGEMENT PLAN." Shareholder Against Against For VALERO ENERGY CORPORATION VLO 91913Y100 01-May-2014 VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "CORPORATE LOBBYING." Shareholder Against Against For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: C. DOUGLAS MCMILLON Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: JIM C. WALTON Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: LINDA S. WOLF Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 REQUEST FOR INDEPENDENT CHAIRMAN POLICY Shareholder Against For Against WAL-MART STORES, INC. WMT 06-Jun-2014 REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder Against For Against WAL-MART STORES, INC. WMT 06-Jun-2014 REQUEST FOR ANNUAL REPORT ON LOBBYING Shareholder Against For Against WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: JOHN S. CHEN Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For Against Against WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: DONALD M. JAMES Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: JAMES H. QUIGLEY Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For WELLS FARGO & COMPANY WFC 29-Apr-2014 ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For Against WELLS FARGO & COMPANY WFC 29-Apr-2014 REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder Against Against For Company Name Ticker Symbol Security Meeting Date Proposal Type Management Recommendation Vote For/Against Management AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 ELECTION OF DIRECTOR: HEIDI FIELDS Management For For For AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 ELECTION OF DIRECTOR: A. BARRY RAND Management For For For AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 TO RE-APPROVE THE PERFORMANCE GOALS UNDER AGILENT'S 2 Management For For For AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 TO APPROVE THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. Management For For For ALCOA INC. AA 02-May-2014 ELECTION OF DIRECTOR: KLAUS KLEINFELD Management For For For ALCOA INC. AA 02-May-2014 ELECTION OF DIRECTOR: JAMES W. OWENS Management For For For ALCOA INC. AA 02-May-2014 ELECTION OF DIRECTOR: MARTIN S. SORRELL Management For Against Against ALCOA INC. AA 02-May-2014 ELECTION OF DIRECTOR: RATAN N. TATA Management For Against Against ALCOA INC. AA 02-May-2014 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For ALCOA INC. AA 02-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For ALCOA INC. AA 02-May-2014 SHAREHOLDER PROPOSAL (EXECUTIVES TO RETAIN SIGNIFICANT STOCK). Shareholder Against Against For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: A.L. BOECKMANN Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: M.H. CARTER Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: T.K. CREWS Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: P. DUFOUR Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: D.E. FELSINGER Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: A. MACIEL Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: P.J. MOORE Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: T.F. O'NEILL Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: F. SANCHEZ Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: D. SHIH Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: K.R. WESTBROOK Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: P.A. WOERTZ Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 INDEPENDENT BOARD CHAIRMAN. Shareholder Against For Against ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 ELECTION OF DIRECTOR: MR. CHRISTOPHER O'KANE* Management For For For ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 ELECTION OF DIRECTOR: MR. LIAQUAT AHAMED* Management For For For ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 ELECTION OF DIRECTOR: MR. ALBERT BEER* Management For For For ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 ELECTION OF DIRECTOR: MR. JOHN CAVOORES* Management For For For ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 ELECTION OF DIRECTOR: MS. HEIDI HUTTER* Management For For For ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 ELECTION OF DIRECTOR: MR. GARY GREGG# Management For For For ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 ELECTION OF DIRECTOR: MR. BRET PEARLMAN# Management For For For ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 TO PROVIDE A NON-BINDING, ADVISORY VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION ("SAY-ON-PAY VOTE"). Management For For For ASPEN INSURANCE HOLDINGS LIMITED AHL G05384105 23-Apr-2014 TO RE-APPOINT KPMG AUDIT PLC ("KPMG"), LONDON, ENGLAND, TO ACT AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND AUDITOR FOR THE FISCAL YEAR ENDED DECEMBER 31, 2'S BOARD OF DIRECTORS THROUGH THE AUDIT COMMITTEE TO SET THE REMUNERATION FOR KPMG. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LARRY D. BRADY Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES A. LASH Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES W. STEWART Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: SUSAN S. BIES Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: THOMAS J. MAY Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: R. DAVID YOST Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder Against For Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: L.F. DEILY Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: R.E. DENHAM Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: A.P. GAST Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: E. HERNANDEZ, JR. Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: J.M. HUNTSMAN, JR. Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: C.W. MOORMAN Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: K.W. SHARER Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: J.G. STUMPF Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: R.D. SUGAR Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: C. WARE Management For For For CHEVRON CORPORATION CVX 28-May-2014 ELECTION OF DIRECTOR: J.S. WATSON Management For For For CHEVRON CORPORATION CVX 28-May-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For CHEVRON CORPORATION CVX 28-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For CHEVRON CORPORATION CVX 28-May-2014 CHARITABLE CONTRIBUTIONS DISCLOSURE Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 LOBBYING DISCLOSURE Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 SHALE ENERGY OPERATIONS Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 INDEPENDENT CHAIRMAN Shareholder Against For Against CHEVRON CORPORATION CVX 28-May-2014 SPECIAL MEETINGS Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against Against For CHEVRON CORPORATION CVX 28-May-2014 COUNTRY SELECTION GUIDELINES Shareholder Against Against For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: W. LARRY CASH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. CLERICO Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JAMES S. ELY III Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. FRY Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WILLIAM NORRIS JENNINGS Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JULIA B. NORTH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2, 2014. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2& AWARD PLAN, AS AMENDED & RESTATED MARCH 19, 2014. Management For Against Against COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE AN AMENDMENT OF THE AMENDED AND RESTATED BY-LAWS OF COMMUNITY HEALTH SYSTEMS, INC. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: BARBARA M. BAUMANN Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN E. BETHANCOURT Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: ROBERT H. HENRY Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN A. HILL Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: MICHAEL M. KANOVSKY Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: ROBERT A. MOSBACHER, JR Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: DUANE C. RADTKE Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: MARY P. RICCIARDELLO Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN RICHELS Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. Shareholder Against Against For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. Shareholder Against Against For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. Shareholder Against Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: LEE M. THOMAS Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ELECTION OF DIRECTOR: PATRICK J. WARD Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ON POLITICAL SPENDING Shareholder Against Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ON HERBICIDE USE Shareholder Against Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ON PLANT CLOSURE Shareholder Against Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 23-Apr-2014 ON ACCELERATION OF EQUITY AWARDS Shareholder Against Against For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: GEORGE S. BARRETT Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: TODD M. BLUEDORN Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: CHARLES E. GOLDEN Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: LINDA A. HILL Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: ARTHUR E. JOHNSON Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: NED C. LAUTENBACH Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: DEBORAH L. MCCOY Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: GREGORY R. PAGE Management For Against Against EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ELECTION OF DIRECTOR: GERALD B. SMITH Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For EATON CORPORATION PLC ETN G29183103 23-Apr-2014 AUTHORIZING THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANN C. BERZIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: SUE L. GIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: RICHARD W. MIES Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2014. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 RENEW THE SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 A SHAREHOLDER PROPOSAL TO LIMIT INDIVIDUAL TOTAL COMPENSATION FOR EACH OF THE NAMED EXECUTIVE OFFICERS TO Shareholder Against Against For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: RICHARD C. ADKERSON Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: ROBERT J. ALLISON, JR. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: ALAN R. BUCKWALTER, III Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: ROBERT A. DAY Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: JAMES C. FLORES Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: GERALD J. FORD Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: THOMAS A. FRY, III Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: H. DEVON GRAHAM, JR. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: CHARLES C. KRULAK Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: BOBBY LEE LACKEY Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: JON C. MADONNA Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: DUSTAN E. MCCOY Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: JAMES R. MOFFETT Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: B.M. RANKIN, JR. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 ELECTION OF DIRECTOR: STEPHEN H. SIEGELE Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For Against Against FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against Against For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 STOCKHOLDER PROPOSAL REGARDING THE REQUIREMENT THAT OUR CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS. Shareholder Against Against For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION BY THE BOARD OF DIRECTORS OF A POLICY ON BOARD DIVERSITY. Shareholder Against Against For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 16-Jul-2013 STOCKHOLDER PROPOSAL REGARDING THE AMENDMENT OF OUR BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Shareholder Against For Against FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: RICHARD C. ADKERSON Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: ROBERT J. ALLISON, JR. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: ALAN R. BUCKWALTER, III Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: ROBERT A. DAY Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: JAMES C. FLORES Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: GERALD J. FORD Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: THOMAS A. FRY, III Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: H. DEVON GRAHAM, JR. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: LYDIA H. KENNARD Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: CHARLES C. KRULAK Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: BOBBY LEE LACKEY Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: JON C. MADONNA Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: DUSTAN E. MCCOY Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: JAMES R. MOFFETT Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: STEPHEN H. SIEGELE Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 ELECTION OF DIRECTOR: FRANCES FRAGOS TOWNSEND Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 APPROVAL OF THE FREEPORT-MCMORAN COPPER & GOLD INC. ANNUAL INCENTIVE PLAN. Management For For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 17-Jun-2014 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For Against Against GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: SUSAN J. HOCKFIELD Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ANDREA JUNG Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JAMES E. ROHR Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: JAMES S. TISCH Management For Against Against GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 RATIFICATION OF SELECTION OF INDEPENDENT AUDITOR FOR 2014 Management For For For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 CUMULATIVE VOTING Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 SENIOR EXECUTIVES HOLD OPTION SHARES FOR LIFE Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 MULTIPLE CANDIDATE ELECTIONS Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For Against GENERAL ELECTRIC COMPANY GE 23-Apr-2014 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder Against Against For GENERAL ELECTRIC COMPANY GE 23-Apr-2014 SELL THE COMPANY Shareholder Against Against For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: MARY ANNE CITRINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: THEODORE F. CRAVER, JR. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: VICKI B. ESCARRA Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: GALE S. FITZGERALD Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: PATRICK FOLEY Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: JAY M. GELLERT Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: ROGER F. GREAVES Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. MANCINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: BRUCE G. WILLISON Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: FREDERICK C. YEAGER Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS HEALTH NET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF HEALTH NET'S NAMED EXECUTIVE OFFICERS. Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: IRVING W. BAILEY, II Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: F. MICHAEL BALL Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: CONNIE R. CURRAN Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: WILLIAM G. DEMPSEY Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: DENNIS M. FENTON Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: HEINO VON PRONDZYNSKI Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: JACQUE J. SOKOLOV Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: MARK F. WHEELER Management For For For HOSPIRA, INC. HSP 07-May-2014 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For Against Against HOSPIRA, INC. HSP 07-May-2014 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS FOR HOSPIRA FOR 2014. Management For For For HOSPIRA, INC. HSP 07-May-2014 TO APPROVE THE AMENDMENTS TO THE 2004 LONG-TERM STOCK INCENTIVE PLAN. Management For For For HOSPIRA, INC. HSP 07-May-2014 SHAREHOLDER PROPOSAL - WRITTEN CONSENT. Shareholder Against Against For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: DAVID J. BRONCZEK Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: AHMET C. DORDUNCU Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JOHN V. FARACI Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: ILENE S. GORDON Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: STACEY J. MOBLEY Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JOAN E. SPERO Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JOHN L. TOWNSEND, III Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JOHN F. TURNER Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: WILLIAM G. WALTER Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: J. STEVEN WHISLER Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 RE-APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE INTERNATIONAL PAPER COMPANY AMENDED AND RESTATED 2 Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCUSSED UNDER THE HEADING "COMPENSATION DISCUSSION & ANALYSIS" Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 SHAREOWNER PROPOSAL CONCERNING AN INDEPENDENT BOARD CHAIRMAN Shareholder Against For Against JOHNSON CONTROLS, INC. JCI 29-Jan-2014 ELECTION OF DIRECTOR: NATALIE A. BLACK Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 ELECTION OF DIRECTOR: RAYMOND L. CONNER Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 ELECTION OF DIRECTOR: WILLIAM H. LACY Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 ELECTION OF DIRECTOR: ALEX A. MOLINAROLI Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ELECTION OF DIRECTOR: EDWARD L. DOHENY II Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ELECTION OF DIRECTOR: STEVEN L. GERARD Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ELECTION OF DIRECTOR: JOHN T. GREMP Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ELECTION OF DIRECTOR: JOHN NILS HANSON Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ELECTION OF DIRECTOR: GALE E. KLAPPA Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ELECTION OF DIRECTOR: RICHARD B. LOYND Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ELECTION OF DIRECTOR: P. ERIC SIEGERT Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ELECTION OF DIRECTOR: JAMES H. TATE Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For For JOY GLOBAL INC. JOY 04-Mar-2014 ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LINDA B. BAMMANN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES A. BELL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES DIMON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: MICHAEL A. NEAL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Shareholder Against Against For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: CARLOS M. CARDOSO Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: WILLIAM J. HARVEY Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: CINDY L. DAVIS Management For For For KENNAMETAL INC. KMT 22-Oct-2013 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 APPROVAL OF THE AMENDED AND RESTATED KENNAMETAL INC. STOCK AND INCENTIVE PLAN OF 2010. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: STEVEN A. KANDARIAN Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: JOHN M. KEANE Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: WILLIAM E. KENNARD Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: JAMES M. KILTS Management For Against Against METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: CATHERINE R. KINNEY Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: DENISE M. MORRISON Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: KENTON J. SICCHITANO Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ELECTION OF DIRECTOR: LULU C. WANG Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 APPROVAL OF THE METLIFE, INC. 2 Management For For For METLIFE, INC. MET 59156R108 22-Apr-2014 APPROVAL OF THE METLIFE, INC. 2015 NON-MANAGEMENT DIRECTOR STOCK COMPENSATION PLAN. Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DINA DUBLON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: HELMUT PANKE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: NELSON PELTZ Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: RUTH J. SIMMONS Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: RATAN N. TATA Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ELECTION OF DIRECTOR: JEAN-FRANCOIS M.L. VAN BOXMEER Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 APPROVE MONDELEZ INTERNATIONAL, INC. AMENDED AND RESTATED 2 Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For For MONDELEZ INTERNATIONAL, INC. MDLZ 21-May-2014 SHAREHOLDER PROPOSAL: REPORT ON PACKAGING Shareholder Against Against For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: B.R. BROOK Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J.K. BUCKNOR Management For Against Against NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: V.A. CALARCO Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J.A. CARRABBA Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: N. DOYLE Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: G.J. GOLDBERG Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: V.M. HAGEN Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J. NELSON Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: D.C. ROTH Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 RATIFY APPOINTMENT OF INDEPENDENT AUDITORS FOR 2014. Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL SPENDING DISCLOSURE. Shareholder Against Against For NOBLE CORPORATION (DO NOT USE) NE H5833N103 11-Oct-2013 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. Management For For For NOBLE CORPORATION (DO NOT USE) NE H5833N103 11-Oct-2013 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. Management For For For PHILLIPS 66 PSX 07-May-2014 ELECTION OF DIRECTOR: WILLIAM R. LOOMIS, JR. Management For For For PHILLIPS 66 PSX 07-May-2014 ELECTION OF DIRECTOR: GLENN F. TILTON Management For For For PHILLIPS 66 PSX 07-May-2014 ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For For PHILLIPS 66 PSX 07-May-2014 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2014. Management For For For PHILLIPS 66 PSX 07-May-2014 SAY ON PAY - AN ADVISORY (NON-BINDING) VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For For PHILLIPS 66 PSX 07-May-2014 GREENHOUSE GAS REDUCTION GOALS. Shareholder Against Against For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: ROBERT O. BURTON Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: THOMAS L. HAMBY Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: JOHN D. JOHNS Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: VANESSA LEONARD Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: CHARLES D. MCCRARY Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: JOHN J. MCMAHON, JR. Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: HANS H. MILLER Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: MALCOLM PORTERA Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: C. DOWD RITTER Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: JESSE J. SPIKES Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: WILLIAM A. TERRY Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: W. MICHAEL WARREN, JR. Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: VANESSA WILSON Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN ITS PROXY STATEMENT. Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT. Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: JAMES W. CROWNOVER Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: TOMAGO COLLINS Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: ANN E. DUNWOODY Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: WILLIAM J. FLYNN Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: MICHAEL LARSON Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: W. LEE NUTTER Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: DONALD W. SLAGER Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: ALLAN C. SORENSEN Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ELECTION OF DIRECTOR: JOHN M. TRANI Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN. Management For For For REPUBLIC SERVICES, INC. RSG 08-May-2014 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Shareholder Against For Against REPUBLIC SERVICES, INC. RSG 08-May-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against Against For RIO TINTO PLC RIO 15-Apr-2014 RECEIPT OF THE 2'S FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION POLICY REPORT. TO APPROVE THE REMUNERATION POLICY REPORT AS SET OUT IN THE 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE DIRECTORS' REPORT ON REMUNERATION AND REMUNERATION COMMITTEE CHAIRMAN'S LETTER. TO APPROVE THE DIRECTORS' REPORT ON REMUNERATION FOR THE YEAR ENDED 31 DECEMBER 2'S LETTER AS SET OUT IN THE 2(SAVE FOR PAGES 70 TO 78). Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION REPORT. TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF POTENTIAL TERMINATION BENEFITS. TO APPROVE FOR ALL PURPOSES (INCLUDING FOR THE PURPOSES OF SECTIONS 200B AND 200E OF THE AUSTRALIAN CORPORATIONS ACT 2001) THE GIVING OF BENEFITS TO PERSONS (RELEVANT EXECUTIVES) WHO, FROM TIME TO TIME, ARE KEY MANAGEMENT PERSONNEL (KMP) OF RIO TINTO LIMITED OR WHO HOLD A MANAGERIAL OR EXECUTIVE OFFICE IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE, IN CONNECTION WITH THE PERSON CEASING TO HOLD AN OFFICE, OR POSITION OF EMPLOYMENT, IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE. Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT ANNE LAUVERGEON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT SIMON THOMPSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ROBERT BROWN AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JAN DU PLESSIS AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT MICHAEL FITZPATRICK AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ANN GODBEHERE AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT RICHARD GOODMANSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT LORD KERR AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT CHRIS LYNCH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT PAUL TELLIER AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JOHN VARLEY AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT SAM WALSH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 RE-APPOINTMENT OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 REMUNERATION OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 GENERAL AUTHORITY TO ALLOT SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For For RIO TINTO PLC RIO 15-Apr-2014 AUTHORITY TO PURCHASE RIO TINTO PLC SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 NOTICE PERIOD FOR GENERAL MEETINGS OTHER THAN ANNUAL GENERAL MEETINGS Management For For For RIO TINTO PLC RIO 15-Apr-2014 SCRIP DIVIDEND AUTHORITY Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: CALVIN DARDEN Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: MARY E. MINNICK Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DERICA W. RICE Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: KENNETH L. SALAZAR Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ELIMINATE PERQUISITES. Shareholder Against Against For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder Against For Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. Shareholder Against Against For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 24-Feb-2014 TO APPROVE THE COMPENSATION OF MR. EREZ VIGODMAN, THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER-DESIGNATE, AND MATTERS RELATING THERETO. Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: GARY D. COHN Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: PETER OPPENHEIMER Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: MARK E. TUCKER Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ELECTION OF DIRECTOR: DAVID A. VINIAR Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management For Against Against THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 16-May-2014 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against Against For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: TREVOR FETTER Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: LIAM E. MCGEE Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For Against Against THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM. Management For For For THE MOSAIC COMPANY MOS 61945C103 03-Oct-2013 ELECTION OF DIRECTOR: TIMOTHY S. GITZEL Management For For For THE MOSAIC COMPANY MOS 61945C103 03-Oct-2013 ELECTION OF DIRECTOR: WILLIAM R. GRABER Management For For For THE MOSAIC COMPANY MOS 61945C103 03-Oct-2013 ELECTION OF DIRECTOR: EMERY N. KOENIG Management For For For THE MOSAIC COMPANY MOS 61945C103 03-Oct-2013 ELECTION OF DIRECTOR: DAVID T. SEATON Management For For For THE MOSAIC COMPANY MOS 61945C103 03-Oct-2013 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT ITS FINANCIAL STATEMENTS AS OF AND FOR THE SEVEN-MONTH PERIOD ENDING DECEMBER 31, 2, 2013. Management For For For THE MOSAIC COMPANY MOS 61945C103 03-Oct-2013 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 APPROVAL OF AN AMENDMENT TO MOSAIC'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: DENISE C. JOHNSON Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: NANCY E. COOPER (TERM EXPIRES IN 2) Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: JAMES L. POPOWICH (TERM EXPIRES IN 2) Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: JAMES T. PROKOPANKO (TERM EXPIRES IN 2) Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: STEVEN M. SEIBERT (TERM EXPIRES IN 2) Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 APPROVAL OF THE MOSAIC COMPANY 2, AS RECOMMENDED BY THE BOARD OF DIRECTORS. Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT OUR FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2, 2014. Management For For For THE MOSAIC COMPANY MOS 61945C103 15-May-2014 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: SCOTT D. COOK Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: SUSAN DESMOND-HELLMANN Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: A.G. LAFLEY Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 AMEND THE COMPANY'S CODE OF REGULATIONS TO REDUCE CERTAIN SUPERMAJORITY VOTING REQUIREMENTS Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 APPROVE THE 2013 NON-EMPLOYEE DIRECTORS' STOCK PLAN Management For For For THE PROCTER & GAMBLE COMPANY PG 08-Oct-2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: C. DOUGLAS MCMILLON Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: JIM C. WALTON Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ELECTION OF DIRECTOR: LINDA S. WOLF Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For WAL-MART STORES, INC. WMT 06-Jun-2014 REQUEST FOR INDEPENDENT CHAIRMAN POLICY Shareholder Against For Against WAL-MART STORES, INC. WMT 06-Jun-2014 REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder Against For Against WAL-MART STORES, INC. WMT 06-Jun-2014 REQUEST FOR ANNUAL REPORT ON LOBBYING Shareholder Against For Against Company Name Ticker Symbol Security Meeting Date Proposal Type Management Recommendation Vote For/Against Management BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LARRY D. BRADY Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES A. LASH Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES W. STEWART Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: SUSAN S. BIES Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: THOMAS J. MAY Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 ELECTION OF DIRECTOR: R. DAVID YOST Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against Against For BANK OF AMERICA CORPORATION BAC 07-May-2014 STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder Against For Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS. Management For For For BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT. Management For Against Against BP P.L.C. BP 10-Apr-2014 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION POLICY. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. R W DUDLEY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I C CONN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT DR. B GILVARY AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. P M ANDERSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT ADMIRAL F L BOWMAN AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A BURGMANS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MRS. C B CARROLL AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. G DAVID AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. I E L DAVIS AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. B R NELSON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. F P NHLEKO AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. A B SHILSTON AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO RE-ELECT MR. C-H SVANBERG AS A DIRECTOR. Management For For For BP P.L.C. BP 10-Apr-2014 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For BP P.L.C. BP 10-Apr-2014 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS' INCENTIVE PLAN. Management For For For BP P.L.C. BP 10-Apr-2014 TO DETERMINE THE LIMIT FOR THE AGGREGATE REMUNERATION OF THE NON-EXECUTIVE DIRECTORS. Management For For For BP P.L.C. BP 10-Apr-2014 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. Management For For For BP P.L.C. BP 10-Apr-2014 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: NANCY H. HANDEL Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: MARIA M. KLAWE, PH.D. Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: JOHN E. MAJOR Management For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: SCOTT A. MCGREGOR Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: WILLIAM T. MORROW Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: HENRY SAMUELI, PH.D. Management For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT E. SWITZ Management For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: W. LARRY CASH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. CLERICO Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JAMES S. ELY III Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. FRY Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WILLIAM NORRIS JENNINGS Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JULIA B. NORTH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2, 2014. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2& AWARD PLAN, AS AMENDED & RESTATED MARCH 19, 2014. Management For Against Against COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE AN AMENDMENT OF THE AMENDED AND RESTATED BY-LAWS OF COMMUNITY HEALTH SYSTEMS, INC. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANN C. BERZIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: SUE L. GIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: RICHARD W. MIES Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2014. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 RENEW THE SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 A SHAREHOLDER PROPOSAL TO LIMIT INDIVIDUAL TOTAL COMPENSATION FOR EACH OF THE NAMED EXECUTIVE OFFICERS TO Shareholder Against Against For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: WILLIAM H. BOLINDER Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: G. KENT CONRAD Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: MELINA E. HIGGINS Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: NANCY J. KARCH Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: CHRISTINE B. MEAD Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: THOMAS E. MOLONEY Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: JAMES A. PARKE Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: JAMES S. RIEPE Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against Against For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: MARY ANNE CITRINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: THEODORE F. CRAVER, JR. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: VICKI B. ESCARRA Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: GALE S. FITZGERALD Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: PATRICK FOLEY Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: JAY M. GELLERT Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: ROGER F. GREAVES Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. MANCINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: BRUCE G. WILLISON Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: FREDERICK C. YEAGER Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS HEALTH NET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF HEALTH NET'S NAMED EXECUTIVE OFFICERS. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: S. BANERJI Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.R. BENNETT Management For Against Against HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.L. GUPTA Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.J. LANE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.E. OZZIE Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: G.M. REINER Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: P.F. RUSSO Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: J.A. SKINNER Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: M.C. WHITMAN Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For HEWLETT-PACKARD COMPANY HPQ 19-Mar-2014 STOCKHOLDER PROPOSAL RELATED TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against Against For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For Against Against INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: REED E. HUNDT Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: FRANK D. YEARY Management For For For INTEL CORPORATION INTC 22-May-2014 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For For INTEL CORPORATION INTC 22-May-2014 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For For INTEL CORPORATION INTC 22-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LINDA B. BAMMANN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES A. BELL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: JAMES DIMON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: MICHAEL A. NEAL Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Shareholder Against Against For JPMORGAN CHASE & CO. JPM 46625H100 20-May-2014 CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Shareholder Against Against For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: W. FRANK BLOUNT Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LOREN K. CARROLL Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LINDA Z. COOK Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JEFFREY E. CURTISS Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JACK B. MOORE Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: RICHARD J. SLATER Management For For For KBR, INC. KBR 48242W106 15-May-2014 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS FOR KBR, INC. AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For KBR, INC. KBR 48242W106 15-May-2014 ADVISORY VOTE TO APPROVE KBR'S NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For Against Against KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: CARLOS M. CARDOSO Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: WILLIAM J. HARVEY Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: CINDY L. DAVIS Management For For For KENNAMETAL INC. KMT 22-Oct-2013 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 APPROVAL OF THE AMENDED AND RESTATED KENNAMETAL INC. STOCK AND INCENTIVE PLAN OF 2010. Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: MEYER FELDBERG Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: SARA LEVINSON Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: PAUL C. VARGA Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For Against Against MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For For MACY'S INC. M 55616P104 16-May-2014 THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For For MACY'S INC. M 55616P104 16-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For MACY'S INC. M 55616P104 16-May-2014 APPROVAL OF MACY'S AMENDED AND RESTATED 2 Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DINA DUBLON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: HELMUT PANKE Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For MICROSOFT CORPORATION MSFT 19-Nov-2013 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JAMES R. CRANE Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN P. KOTTS Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: MICHAEL C. LINN Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN V. LOMBARDI Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: ANTHONY G. PETRELLO Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: HOWARD WOLF Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN YEARWOOD Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE EXTENSION OF OUR SHAREHOLDER RIGHTS PLAN. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF SPECIFIC PERFORMANCE METRICS IN EQUITY COMPENSATION PLANS. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD ON ALL MATTERS EXCEPT DIRECTOR ELECTIONS. Shareholder Against For Against PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: THOMAS D. O'MALLEY Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: JEFFERSON F. ALLEN Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: MARTIN J. BRAND Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: DAVID I. FOLEY Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: DENNIS M. HOUSTON Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: EDWARD F. KOSNIK Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For RIO TINTO PLC RIO 15-Apr-2014 RECEIPT OF THE 2'S FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2013. Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION POLICY REPORT. TO APPROVE THE REMUNERATION POLICY REPORT AS SET OUT IN THE 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE DIRECTORS' REPORT ON REMUNERATION AND REMUNERATION COMMITTEE CHAIRMAN'S LETTER. TO APPROVE THE DIRECTORS' REPORT ON REMUNERATION FOR THE YEAR ENDED 31 DECEMBER 2'S LETTER AS SET OUT IN THE 2(SAVE FOR PAGES 70 TO 78). Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF THE REMUNERATION REPORT. TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2 Management For For For RIO TINTO PLC RIO 15-Apr-2014 APPROVAL OF POTENTIAL TERMINATION BENEFITS. TO APPROVE FOR ALL PURPOSES (INCLUDING FOR THE PURPOSES OF SECTIONS 200B AND 200E OF THE AUSTRALIAN CORPORATIONS ACT 2001) THE GIVING OF BENEFITS TO PERSONS (RELEVANT EXECUTIVES) WHO, FROM TIME TO TIME, ARE KEY MANAGEMENT PERSONNEL (KMP) OF RIO TINTO LIMITED OR WHO HOLD A MANAGERIAL OR EXECUTIVE OFFICE IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE, IN CONNECTION WITH THE PERSON CEASING TO HOLD AN OFFICE, OR POSITION OF EMPLOYMENT, IN RIO TINTO LIMITED OR A RELATED BODY CORPORATE. Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT ANNE LAUVERGEON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO ELECT SIMON THOMPSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ROBERT BROWN AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JAN DU PLESSIS AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT MICHAEL FITZPATRICK AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT ANN GODBEHERE AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT RICHARD GOODMANSON AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT LORD KERR AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT CHRIS LYNCH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT PAUL TELLIER AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT JOHN VARLEY AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 TO RE-ELECT SAM WALSH AS A DIRECTOR Management For For For RIO TINTO PLC RIO 15-Apr-2014 RE-APPOINTMENT OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 REMUNERATION OF AUDITORS Management For For For RIO TINTO PLC RIO 15-Apr-2014 GENERAL AUTHORITY TO ALLOT SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For For RIO TINTO PLC RIO 15-Apr-2014 AUTHORITY TO PURCHASE RIO TINTO PLC SHARES Management For For For RIO TINTO PLC RIO 15-Apr-2014 NOTICE PERIOD FOR GENERAL MEETINGS OTHER THAN ANNUAL GENERAL MEETINGS Management For For For RIO TINTO PLC RIO 15-Apr-2014 SCRIP DIVIDEND AUTHORITY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: JOHN F. BROCK Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: EYAL M. OFER Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: VAGN O. SORENSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: ARNE ALEXANDER WILHELMSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ADVISORY APPROVAL OF THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 APPROVAL OF THE AMENDMENT TO THE COMPANY'S 1 Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. CHADWELL Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: IVOR EVANS Management For Withheld Against SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: PAUL FULCHINO Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: RICHARD GEPHARDT Management For Withheld Against SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: ROBERT JOHNSON Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: RONALD KADISH Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: CHRISTOPHER E. KUBASIK Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: LARRY A. LAWSON Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: TAWFIQ POPATIA Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: FRANCIS RABORN Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 APPROVE THE SPIRIT AEROSYSTEMS HOLDINGS, INC. 2 Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKES STEPS TO ENSURE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Shareholder Against For Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: CALVIN DARDEN Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: MARY E. MINNICK Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For Against Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: DERICA W. RICE Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: KENNETH L. SALAZAR Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ELIMINATE PERQUISITES. Shareholder Against Against For TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder Against For Against TARGET CORPORATION TGT 87612E106 11-Jun-2014 SHAREHOLDER PROPOSAL TO ADOPT A POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. Shareholder Against Against For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 24-Feb-2014 TO APPROVE THE COMPENSATION OF MR. EREZ VIGODMAN, THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER-DESIGNATE, AND MATTERS RELATING THERETO. Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: SCOTT C. DONNELLY Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: KATHLEEN M. BADER Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: R. KERRY CLARK Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: JAMES T. CONWAY Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: IVOR J. EVANS Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LAWRENCE K. FISH Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: PAUL E. GAGNE Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: DAIN M. HANCOCK Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LORD POWELL OF BAYSWATER KCMG Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LLOYD G. TROTTER Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: JAMES L. ZIEMER Management For For For TEXTRON INC. TXT 23-Apr-2014 APPROVAL OF THE ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For TEXTRON INC. TXT 23-Apr-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TEXTRON INC. TXT 23-Apr-2014 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against Against For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: TREVOR FETTER Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: LIAM E. MCGEE Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For Against Against THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM. Management For For For Company Name Ticker Symbol Security Meeting Date Proposal Type Management Recommendation Vote For/Against Management ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: JAMES B. BACHMANN Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: BONNIE R. BROOKS Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: TERRY L. BURMAN Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: SARAH M. GALLAGHER Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: MICHAEL E. GREENLEES Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: ARCHIE M. GRIFFIN Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: MICHAEL S. JEFFRIES Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: DIANE L. NEAL Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: CHARLES R. PERRIN Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: STEPHANIE M. SHERN Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ELECTION OF DIRECTOR: CRAIG R. STAPLETON Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 STOCKHOLDER PROPOSAL ON ADOPTION OF A POLICY REGARDING ACCELERATED VESTING OF EQUITY AWARDS OF NAMED EXECUTIVE OFFICERS UPON A CHANGE OF CONTROL, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against Against For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A "SPECIFIC PERFORMANCE POLICY", IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against Against For ABERCROMBIE & FITCH CO. ANF 19-Jun-2014 STOCKHOLDER PROPOSAL REGARDING "PROXY ACCESS", IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For Against AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 ELECTION OF DIRECTOR: HEIDI FIELDS Management For For For AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 ELECTION OF DIRECTOR: A. BARRY RAND Management For For For AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 TO RE-APPROVE THE PERFORMANCE GOALS UNDER AGILENT'S 2 Management For For For AGILENT TECHNOLOGIES, INC. A 00846U101 19-Mar-2014 TO APPROVE THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. Management For For For ALCOA INC. AA 02-May-2014 ELECTION OF DIRECTOR: KLAUS KLEINFELD Management For For For ALCOA INC. AA 02-May-2014 ELECTION OF DIRECTOR: JAMES W. OWENS Management For For For ALCOA INC. AA 02-May-2014 ELECTION OF DIRECTOR: MARTIN S. SORRELL Management For Against Against ALCOA INC. AA 02-May-2014 ELECTION OF DIRECTOR: RATAN N. TATA Management For Against Against ALCOA INC. AA 02-May-2014 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For ALCOA INC. AA 02-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For ALCOA INC. AA 02-May-2014 SHAREHOLDER PROPOSAL (EXECUTIVES TO RETAIN SIGNIFICANT STOCK). Shareholder Against Against For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 ELECTION OF DIRECTOR: MICHAEL G. JESSELSON Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 ELECTION OF DIRECTOR: ROGER S. MARKFIELD Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 ELECTION OF DIRECTOR: JAY L. SCHOTTENSTEIN Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 APPROVE THE COMPANY'S 2 Management For For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 29-May-2014 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: A.L. BOECKMANN Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: M.H. CARTER Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: T.K. CREWS Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: P. DUFOUR Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: D.E. FELSINGER Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: A. MACIEL Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: P.J. MOORE Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: T.F. O'NEILL Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: F. SANCHEZ Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: D. SHIH Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: K.R. WESTBROOK Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ELECTION OF DIRECTOR: P.A. WOERTZ Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For For ARCHER-DANIELS-MIDLAND COMPANY ADM 01-May-2014 INDEPENDENT BOARD CHAIRMAN. Shareholder Against For Against ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: ELAINE D. ROSEN Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: HOWARD L. CARVER Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: JUAN N. CENTO Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: ELYSE DOUGLAS Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: LAWRENCE V. JACKSON Management For Against Against ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: DAVID B. KELSO Management For Against Against ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: CHARLES J. KOCH Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: JEAN-PAUL L. MONTUPET Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: ROBERT B. POLLOCK Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: PAUL J. REILLY Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ELECTION OF DIRECTOR: ROBERT W. STEIN Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, SUBJECT TO SATISFACTORY RESOLUTION OF THE SCOPE OF THE AUDIT ENGAGEMENT. Management For For For ASSURANT, INC. AIZ 04621X108 08-May-2014 ADVISORY APPROVAL OF THE 2'S NAMED EXECUTIVE OFFICERS. Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: J. VERONICA BIGGINS Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: MICHAEL A. BRADLEY Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: R. KERRY CLARK Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: RICHARD P. HAMADA Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: JAMES A. LAWRENCE Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: FRANK R. NOONAN Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: RAY M. ROBINSON Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: WILLIAM H. SCHUMANN III Management For For For AVNET,INC. AVT 08-Nov-2013 ELECTION OF DIRECTOR: WILLIAM P. SULLIVAN Management For For For AVNET,INC. AVT 08-Nov-2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For For AVNET,INC. AVT 08-Nov-2013 TO APPROVE THE AVNET, INC. 2 Management For For For AVNET,INC. AVT 08-Nov-2013 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 28, 2014. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LARRY D. BRADY Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES A. LASH Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: JAMES W. STEWART Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For For BAKER HUGHES INCORPORATED BHI 24-Apr-2014 THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: JEFFREY P. BERGER Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: DAVID J. CAMPISI Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: JAMES R. CHAMBERS Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: PETER J. HAYES Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: BRENDA J. LAUDERBACK Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: PHILIP E. MALLOTT Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: RUSSELL SOLT Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: JAMES R. TENER Management For For For BIG LOTS, INC. BIG 29-May-2014 ELECTION OF DIRECTOR: DENNIS B. TISHKOFF Management For For For BIG LOTS, INC. BIG 29-May-2014 APPROVAL OF THE AMENDED AND RESTATED BIG LOTS 2012 LONG-TERM INCENTIVE PLAN. Management For For For BIG LOTS, INC. BIG 29-May-2014 APPROVAL OF THE AMENDED AND RESTATED BIG LOTS 2 Management For For For BIG LOTS, INC. BIG 29-May-2014 APPROVAL OF THE COMPENSATION OF BIG LOTS' NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND THE NARRATIVE DISCUSSION ACCOMPANYING THE TABLES. Management For For For BIG LOTS, INC. BIG 29-May-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BIG LOTS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For For BIG LOTS, INC. BIG 29-May-2014 APPROVAL OF THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder Against Against For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: NANCY H. HANDEL For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: MARIA M. KLAWE, PH.D. For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: JOHN E. MAJOR For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: SCOTT A. MCGREGOR For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: WILLIAM T. MORROW For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: HENRY SAMUELI, PH.D. For For For BROADCOM CORPORATION BRCM 13-May-2014 ELECTION OF DIRECTOR: ROBERT E. SWITZ For Withheld Against BROADCOM CORPORATION BRCM 13-May-2014 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT. Management For Against Against BROADCOM CORPORATION BRCM 13-May-2014 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: ROBERT D. LAWLER Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: JOHN J. LIPINSKI Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS THAT MAY CONSTITUTE OUR BOARD. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO ADOPT A NEW LONG TERM INCENTIVE PLAN. Management For For For CHESAPEAKE ENERGY CORPORATION CHK 13-Jun-2014 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: W. LARRY CASH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. CLERICO Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JAMES S. ELY III Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JOHN A. FRY Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WILLIAM NORRIS JENNINGS Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: JULIA B. NORTH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2, 2014. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2& AWARD PLAN, AS AMENDED & RESTATED MARCH 19, 2014. Management For Against Against COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO APPROVE AN AMENDMENT OF THE AMENDED AND RESTATED BY-LAWS OF COMMUNITY HEALTH SYSTEMS, INC. Management For For For COMMUNITY HEALTH SYSTEMS, INC. CYH 20-May-2014 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: BARBARA M. BAUMANN Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN E. BETHANCOURT Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: ROBERT H. HENRY Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN A. HILL Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: MICHAEL M. KANOVSKY Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: ROBERT A. MOSBACHER, JR Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: DUANE C. RADTKE Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: MARY P. RICCIARDELLO Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ELECTION OF DIRECTOR: JOHN RICHELS Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. Management For For For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. Shareholder Against Against For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. Shareholder Against Against For DEVON ENERGY CORPORATION DVN 25179M103 04-Jun-2014 REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. Shareholder Against Against For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ANN C. BERZIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: SUE L. GIN Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: RICHARD W. MIES Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2014. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 RENEW THE SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management For For For EXELON CORPORATION EXC 30161N101 06-May-2014 A SHAREHOLDER PROPOSAL TO LIMIT INDIVIDUAL TOTAL COMPENSATION FOR EACH OF THE NAMED EXECUTIVE OFFICERS TO Shareholder Against Against For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: THOMAS E. BAKER Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: JAMES R. BOLDT Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: G. THOMAS BOWERS Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: ROXANNE J. COADY Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: GARY M. CROSBY Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: CARL FLORIO Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: CARLTON L. HIGHSMITH Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: GEORGE M. PHILIP Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: PETER B. ROBINSON Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 ELECTION OF DIRECTOR: NATHANIEL D. WOODSON Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 AN ADVISORY (NON-BINDING) VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAMS AND POLICIES AS DESCRIBED IN THIS PROXY STATEMENT. Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 AMENDMENT NUMBER TWO TO FIRST NIAGARA FINANCIAL GROUP, INC. 2 Management For For For FIRST NIAGARA FINANCIAL GROUP, INC. FNFG 33582V108 30-Apr-2014 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: MARY T. BARRA Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: JOHN M. KEANE Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: JAMES N. MATTIS Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: LAURA J. SCHUMACHER Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 SELECTION OF INDEPENDENT AUDITORS. Management For For For GENERAL DYNAMICS CORPORATION GD 07-May-2014 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For Against Against GENERAL DYNAMICS CORPORATION GD 07-May-2014 SHAREHOLDER PROPOSAL WITH REGARD TO AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For Against GENERAL DYNAMICS CORPORATION GD 07-May-2014 SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. Shareholder Against Against For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: WILLIAM H. BOLINDER Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: G. KENT CONRAD Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: MELINA E. HIGGINS Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: NANCY J. KARCH Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: CHRISTINE B. MEAD Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: THOMAS E. MOLONEY Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: JAMES A. PARKE Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ELECTION OF DIRECTOR: JAMES S. RIEPE Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For GENWORTH FINANCIAL, INC. GNW 37247D106 15-May-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against Against For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REPEAL OF ANY AMENDMENT OR MODIFICATION BY THE BOARD OF DIRECTORS OF THE COMPANY (THE "BOARD") OF THE COMPANY'S AMENDED AND RESTATED BYLAWS FILED WITH THE SEC ON DECEMBER 7, 2, 2 Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE AMENDMENT OF SECTION 6 OF ARTICLE II THE COMPANY'S AMENDED AND RESTATED BYLAWS AS SET FORTH IN ANNEX II TO THE CONSENT STATEMENT ON SCHEDULE 14A FILED BY GLENVIEW TO EXPRESSLY PROVIDE THAT THE ADVANCE NOTICE AND INFORMATION REQUIREMENTS ASSOCIATED WITH NOMINATIONS OF DIRECTORS TO THE BOARD OF DIRECTORS DO NOT APPLY TO THE ELECTION OF DIRECTORS THROUGH ACTION BY WRITTEN CONSENT OR AT A SPECIAL MEETING. Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE AMENDMENT OF SECTION 2 OF ARTICLE III OF THE COMPANY'S AMENDED AND RESTATED BYLAWS AS SET FORTH IN ANNEX III TO THE CONSENT STATEMENT ON SCHEDULE 14A FILED BY GLENVIEW TO EXPRESSLY PROVIDE THAT ANY VACANCIES ON THE BOARD MAY BE FILLED BY THE STOCKHOLDERS AND THOSE VACANCIES RESULTING FROM A REMOVAL OF DIRECTORS BY THE STOCKHOLDERS SHALL BE FILLED ONLY BY THE STOCKHOLDERS. Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: WILLIAM J. SCHOEN Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: GARY D. NEWSOME Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: KENT P. DAUTEN Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: PASCAL J. GOLDSCHMIDT, M.D. Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: DONALD E. KIERNAN Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: ROBERT A. KNOX Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: VICKI A. O'MEARA Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: WILLIAM C. STEERE, JR. Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF: RANDOLPH W. WESTERFIELD, PH.D Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE REMOVAL OF EACH MEMBER OF THE BOARD, IF ANY, APPOINTED TO THE BOARD TO FILL ANY VACANCY OR NEWLY-CREATED DIRECTORSHIP SINCE THE ELECTION OF DIRECTORS AT THE COMPANY'S 2 Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE ELECTION OF: MARY TAYLOR BEHRENS Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE ELECTION OF: STEVEN EPSTEIN Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE ELECTION OF: KIRK GORMAN Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE ELECTION OF: STEPHEN GUILLARD Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE ELECTION OF: JOHN MCCARTY Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE ELECTION OF: JOANN REED Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE ELECTION OF: STEVEN SHULMAN Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE ELECTION OF: PETER URBANOWICZ Management For For For HEALTH MANAGEMENT ASSOCIATES, INC. HMA 15-Aug-2013 THE SETTING OF THE SIZE OF THE BOARD TO THE NUMBER OF DIRECTORS SITTING ON THE BOARD FOLLOWING THE ACTION PURSUANT TO THIS CONSENT SOLICITATION ON PROPOSALS NO. 4 AND 5 IN ORDER TO ELIMINATE ANY VACANCIES ON THE BOARD, SUBJECT TO FUTURE CHANGE IN ACCORDANCE WITH THE COMPANY'S AMENDED AND RESTATED BYLAWS. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: MARY ANNE CITRINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: THEODORE F. CRAVER, JR. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: VICKI B. ESCARRA Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: GALE S. FITZGERALD Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: PATRICK FOLEY Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: JAY M. GELLERT Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: ROGER F. GREAVES Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: DOUGLAS M. MANCINO Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: BRUCE G. WILLISON Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 ELECTION OF DIRECTOR: FREDERICK C. YEAGER Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS HEALTH NET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For HEALTH NET, INC. HNT 42222G108 20-Jun-2014 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF HEALTH NET'S NAMED EXECUTIVE OFFICERS. Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ELECTION OF DIRECTOR: CHARLES A. ANDERSON Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ELECTION OF DIRECTOR: GENE H. ANDERSON Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ELECTION OF DIRECTOR: EDWARD J. FRITSCH Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ELECTION OF DIRECTOR: DAVID J. HARTZELL Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ELECTION OF DIRECTOR: SHERRY A. KELLETT Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ELECTION OF DIRECTOR: MARK F. MULHERN Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ELECTION OF DIRECTOR: L. GLENN ORR, JR. Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014 Management For For For HIGHWOODS PROPERTIES, INC. HIW 30-May-2014 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: IRVING W. BAILEY, II Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: F. MICHAEL BALL Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: CONNIE R. CURRAN Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: WILLIAM G. DEMPSEY Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: DENNIS M. FENTON Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: HEINO VON PRONDZYNSKI Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: JACQUE J. SOKOLOV Management For For For HOSPIRA, INC. HSP 07-May-2014 ELECTION OF DIRECTOR: MARK F. WHEELER Management For For For HOSPIRA, INC. HSP 07-May-2014 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For Against Against HOSPIRA, INC. HSP 07-May-2014 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS FOR HOSPIRA FOR 2014. Management For For For HOSPIRA, INC. HSP 07-May-2014 TO APPROVE THE AMENDMENTS TO THE 2004 LONG-TERM STOCK INCENTIVE PLAN. Management For For For HOSPIRA, INC. HSP 07-May-2014 SHAREHOLDER PROPOSAL - WRITTEN CONSENT. Shareholder Against Against For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: DAVID J. BRONCZEK Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: AHMET C. DORDUNCU Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JOHN V. FARACI Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: ILENE S. GORDON Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: STACEY J. MOBLEY Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JOAN E. SPERO Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JOHN L. TOWNSEND, III Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: JOHN F. TURNER Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: WILLIAM G. WALTER Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 ELECTION OF DIRECTOR: J. STEVEN WHISLER Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 RE-APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE INTERNATIONAL PAPER COMPANY AMENDED AND RESTATED 2 Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCUSSED UNDER THE HEADING "COMPENSATION DISCUSSION & ANALYSIS" Management For For For INTERNATIONAL PAPER COMPANY IP 12-May-2014 SHAREOWNER PROPOSAL CONCERNING AN INDEPENDENT BOARD CHAIRMAN Shareholder Against For Against JOHNSON CONTROLS, INC. JCI 29-Jan-2014 ELECTION OF DIRECTOR: NATALIE A. BLACK Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 ELECTION OF DIRECTOR: RAYMOND L. CONNER Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 ELECTION OF DIRECTOR: WILLIAM H. LACY Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 ELECTION OF DIRECTOR: ALEX A. MOLINAROLI Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For For JOHNSON CONTROLS, INC. JCI 29-Jan-2014 APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: W. FRANK BLOUNT Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LOREN K. CARROLL Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LINDA Z. COOK Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JEFFREY E. CURTISS Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: JACK B. MOORE Management For For For KBR, INC. KBR 48242W106 15-May-2014 ELECTION OF DIRECTOR: RICHARD J. SLATER Management For For For KBR, INC. KBR 48242W106 15-May-2014 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS FOR KBR, INC. AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For For KBR, INC. KBR 48242W106 15-May-2014 ADVISORY VOTE TO APPROVE KBR'S NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For Against Against KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: CARLOS M. CARDOSO Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: WILLIAM J. HARVEY Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ELECTION OF DIRECTOR: CINDY L. DAVIS Management For For For KENNAMETAL INC. KMT 22-Oct-2013 RATIFICATION OF THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For KENNAMETAL INC. KMT 22-Oct-2013 APPROVAL OF THE AMENDED AND RESTATED KENNAMETAL INC. STOCK AND INCENTIVE PLAN OF 2010. Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: JOSEPH A. CARRABBA Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: CHARLES P. COOLEY Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: H. JAMES DALLAS Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: ELIZABETH R. GILE Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: RUTH ANN M. GILLIS Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: WILLIAM G. GISEL, JR. Management For Withheld Against KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: RICHARD J. HIPPLE Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: KRISTEN L. MANOS Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: BETH E. MOONEY Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: DEMOS PARNEROS Management For For For KEYCORP KEY 22-May-2014 ELECTION OF DIRECTOR: BARBARA R. SNYDER Management For For For KEYCORP KEY 22-May-2014 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITOR. Management For For For KEYCORP KEY 22-May-2014 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For For KEYCORP KEY 22-May-2014 SHAREHOLDER PROPOSAL SEEKING TO SEPARATE THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER ROLES. Shareholder Against For Against KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: PETER BONEPARTH Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: STEVEN A. BURD Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: DALE E. JONES Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: KEVIN MANSELL Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: JOHN E. SCHLIFSKE Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: FRANK V. SICA Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: STEPHANIE A. STREETER Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: NINA G. VACA Management For For For KOHL'S CORPORATION KSS 15-May-2014 ELECTION OF DIRECTOR: STEPHEN E. WATSON Management For For For KOHL'S CORPORATION KSS 15-May-2014 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For KOHL'S CORPORATION KSS 15-May-2014 ADVISORY VOTE ON APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For KOHL'S CORPORATION KSS 15-May-2014 SHAREHOLDER PROPOSAL: EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against Against For KOHL'S CORPORATION KSS 15-May-2014 SHAREHOLDER PROPOSAL: ANNUAL REPORT ON THE COSTS, BENEFITS AND SCIENTIFIC SUPPORT FOR SUSTAINABILITY INITIATIVES. Shareholder Against Against For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: MEYER FELDBERG Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: SARA LEVINSON Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: PAUL C. VARGA Management For For For MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For Against Against MACY'S INC. M 55616P104 16-May-2014 ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For For MACY'S INC. M 55616P104 16-May-2014 THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For For MACY'S INC. M 55616P104 16-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For MACY'S INC. M 55616P104 16-May-2014 APPROVAL OF MACY'S AMENDED AND RESTATED 2 Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JAMES R. CRANE Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN P. KOTTS Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: MICHAEL C. LINN Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN V. LOMBARDI Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: ANTHONY G. PETRELLO Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: HOWARD WOLF Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 ELECTION OF DIRECTOR: JOHN YEARWOOD Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITOR'S REMUNERATION. Management For For For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE EXTENSION OF OUR SHAREHOLDER RIGHTS PLAN. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING PROPOSAL TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For Against Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF SPECIFIC PERFORMANCE METRICS IN EQUITY COMPENSATION PLANS. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Against Against For NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For Against NABORS INDUSTRIES LTD. NBR G6359F103 03-Jun-2014 NONBINDING SHAREHOLDER PROPOSAL REGARDING THE VOTE STANDARD ON ALL MATTERS EXCEPT DIRECTOR ELECTIONS. Shareholder Against For Against NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: B.R. BROOK Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J.K. BUCKNOR Management For Against Against NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: V.A. CALARCO Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J.A. CARRABBA Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: N. DOYLE Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: G.J. GOLDBERG Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: V.M. HAGEN Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: J. NELSON Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 ELECTION OF DIRECTOR: D.C. ROTH Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 RATIFY APPOINTMENT OF INDEPENDENT AUDITORS FOR 2014. Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For NEWMONT MINING CORPORATION NEM 23-Apr-2014 STOCKHOLDER PROPOSAL REGARDING POLITICAL SPENDING DISCLOSURE. Shareholder Against Against For NOBLE CORPORATION (DO NOT USE) NE H5833N103 11-Oct-2013 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. Management For For For NOBLE CORPORATION (DO NOT USE) NE H5833N103 11-Oct-2013 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 ELECTION OF DIRECTOR: MARK S. SIEGEL Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 ELECTION OF DIRECTOR: KENNETH N. BERNS Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 ELECTION OF DIRECTOR: CHARLES O. BUCKNER Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 ELECTION OF DIRECTOR: MICHAEL W. CONLON Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 ELECTION OF DIRECTOR: CURTIS W. HUFF Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 ELECTION OF DIRECTOR: TERRY H. HUNT Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 ELECTION OF DIRECTOR: CLOYCE A. TALBOTT Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 APPROVAL OF THE PATTERSON-UTI ENERGY, INC. 2014 LONG-TERM INCENTIVE PLAN. Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 APPROVAL OF AN ADVISORY RESOLUTION ON PATTERSON-UTI'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For For PATTERSON-UTI ENERGY, INC. PTEN 17-Apr-2014 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PATTERSON-UTI FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: THOMAS D. O'MALLEY Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: JEFFERSON F. ALLEN Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: MARTIN J. BRAND Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: DAVID I. FOLEY Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: DENNIS M. HOUSTON Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 ELECTION OF DIRECTOR: EDWARD F. KOSNIK Management For For For PBF ENERGY INC. PBF 69318G106 21-May-2014 THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: ROBERT O. BURTON Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: THOMAS L. HAMBY Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: JOHN D. JOHNS Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: VANESSA LEONARD Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: CHARLES D. MCCRARY Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: JOHN J. MCMAHON, JR. Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: HANS H. MILLER Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: MALCOLM PORTERA Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: C. DOWD RITTER Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: JESSE J. SPIKES Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: WILLIAM A. TERRY Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: W. MICHAEL WARREN, JR. Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ELECTION OF DIRECTOR: VANESSA WILSON Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN ITS PROXY STATEMENT. Management For For For PROTECTIVE LIFE CORPORATION PL 12-May-2014 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT. Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: JOHN F. BROCK Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: EYAL M. OFER Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: VAGN O. SORENSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ELECTION OF DIRECTOR: ARNE ALEXANDER WILHELMSEN Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 ADVISORY APPROVAL OF THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 APPROVAL OF THE AMENDMENT TO THE COMPANY'S 1 Management For For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 12-May-2014 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: CHARLES L. CHADWELL Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: IVOR EVANS Management For Withheld Against SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: PAUL FULCHINO Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: RICHARD GEPHARDT Management For Withheld Against SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: ROBERT JOHNSON Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: RONALD KADISH Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: CHRISTOPHER E. KUBASIK Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: LARRY A. LAWSON Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: TAWFIQ POPATIA Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 ELECTION OF DIRECTOR: FRANCIS RABORN Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 APPROVE THE SPIRIT AEROSYSTEMS HOLDINGS, INC. 2 Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For SPIRIT AEROSYSTEMS HOLDINGS INC SPR 30-Apr-2014 SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKES STEPS TO ENSURE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Shareholder Against For Against TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: RAYMOND L. BARTON Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: PETER BELL Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: WILLIAM F. BIEBER Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: THEODORE J. BIGOS Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: WILLIAM A. COOPER Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: THOMAS A. CUSICK Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: CRAIG R. DAHL Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: KAREN L. GRANDSTRAND Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: THOMAS F. JASPER Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: GEORGE G. JOHNSON Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: VANCE K. OPPERMAN Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: JAMES M. RAMSTAD Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: BARRY N. WINSLOW Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ELECTION OF DIRECTOR: RICHARD A. ZONA Management For For For TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For Against Against TCF FINANCIAL CORPORATION TCB 23-Apr-2014 ADVISORY (NON-BINDING) VOTE ON THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: RONALD M. DEFEO Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: G. CHRIS ANDERSEN Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: PAULA H.J. CHOLMONDELEY Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: DON DEFOSSET Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: THOMAS J. HANSEN Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: RAIMUND KLINKNER Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: DAVID A. SACHS Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: OREN G. SHAFFER Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: DAVID C. WANG Management For For For TEREX CORPORATION TEX 08-May-2014 ELECTION OF DIRECTOR: SCOTT W. WINE Management For For For TEREX CORPORATION TEX 08-May-2014 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2014. Management For For For TEREX CORPORATION TEX 08-May-2014 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: SCOTT C. DONNELLY Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: KATHLEEN M. BADER Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: R. KERRY CLARK Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: JAMES T. CONWAY Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: IVOR J. EVANS Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LAWRENCE K. FISH Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: PAUL E. GAGNE Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: DAIN M. HANCOCK Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LORD POWELL OF BAYSWATER KCMG Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: LLOYD G. TROTTER Management For For For TEXTRON INC. TXT 23-Apr-2014 ELECTION OF DIRECTOR: JAMES L. ZIEMER Management For For For TEXTRON INC. TXT 23-Apr-2014 APPROVAL OF THE ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For TEXTRON INC. TXT 23-Apr-2014 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For TEXTRON INC. TXT 23-Apr-2014 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against Against For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: TREVOR FETTER Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: LIAM E. MCGEE Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For Against Against THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For For THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 21-May-2014 MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM. Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 2, INCLUDING CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 DISCHARGE OF BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2013 Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 APPROPRIATION OF AVAILABLE EARNINGS Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 DISTRIBUTION OF A DIVIDEND OUT OF CAPITAL CONTRIBUTION RESERVES OF US$3.00 PER OUTSTANDING SHARE Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AUTHORIZED SHARE CAPITAL Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF BOARD OF DIRECTORS TO 11 FROM 14 Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: AMENDMENTS REGARDING ELECTIONS AND RELATED MATTERS Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: BINDING SHAREHOLDER RATIFICATION OF THE COMPENSATION OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: SUPPLEMENTARY AMOUNT FOR PERSONS ASSUMING AN EXECUTIVE MANAGEMENT TEAM POSITION DURING A COMPENSATION PERIOD FOR WHICH SHAREHOLDER RATIFICATION HAS ALREADY BEEN GRANTED Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: GENERAL PRINCIPLES AND TERMS APPLICABLE TO THE COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: MAXIMUM TERM AND TERMINATION NOTICE PERIOD OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM AND NON-COMPETITION AGREEMENTS WITH MEMBERS OF THE EXECUTIVE MANAGEMENT TEAM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: PERMISSIBLE MANDATES OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: LOANS AND POST-RETIREMENT BENEFITS BEYOND OCCUPATIONAL PENSIONS Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING THE APPLICABLE VOTE STANDARD FOR ELECTIONS OF DIRECTORS, THE CHAIRMAN AND THE MEMBERS OF THE COMPENSATION COMMITTEE Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING SHAREHOLDER AGENDA ITEM REQUESTS PURSUANT TO SWISS LAW Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: IAN C. STRACHAN Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: GLYN A. BARKER Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: VANESSA C.L. CHANG Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: FREDERICO F. CURADO Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: CHAD DEATON Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: MARTIN B. MCNAMARA Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: SAMUEL MERKSAMER Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: EDWARD R. MULLER Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: STEVEN L. NEWMAN Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: TAN EK KIA Management For Against Against TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF IAN C. STRACHAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: FREDERICO F. CURADO Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: MARTIN B. MCNAMARA Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: TAN EK KIA Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: VINCENT J. INTRIERI Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF SCHWEIGER ADVOKATUR / NOTARIAT AS THE INDEPENDENT PROXY FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD, ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE LONG-TERM INCENTIVE PLAN OF TRANSOCEAN LTD. Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 2, INCLUDING CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 DISCHARGE OF BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2013 Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 APPROPRIATION OF AVAILABLE EARNINGS Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 DISTRIBUTION OF A DIVIDEND OUT OF CAPITAL CONTRIBUTION RESERVES OF US$3.00 PER OUTSTANDING SHARE Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AUTHORIZED SHARE CAPITAL Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF BOARD OF DIRECTORS TO 11 FROM 14 Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: AMENDMENTS REGARDING ELECTIONS AND RELATED MATTERS Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: BINDING SHAREHOLDER RATIFICATION OF THE COMPENSATION OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: SUPPLEMENTARY AMOUNT FOR PERSONS ASSUMING AN EXECUTIVE MANAGEMENT TEAM POSITION DURING A COMPENSATION PERIOD FOR WHICH SHAREHOLDER RATIFICATION HAS ALREADY BEEN GRANTED Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: GENERAL PRINCIPLES AND TERMS APPLICABLE TO THE COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: MAXIMUM TERM AND TERMINATION NOTICE PERIOD OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM AND NON-COMPETITION AGREEMENTS WITH MEMBERS OF THE EXECUTIVE MANAGEMENT TEAM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: PERMISSIBLE MANDATES OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: LOANS AND POST-RETIREMENT BENEFITS BEYOND OCCUPATIONAL PENSIONS Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING THE APPLICABLE VOTE STANDARD FOR ELECTIONS OF DIRECTORS, THE CHAIRMAN AND THE MEMBERS OF THE COMPENSATION COMMITTEE Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING SHAREHOLDER AGENDA ITEM REQUESTS PURSUANT TO SWISS LAW Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: IAN C. STRACHAN Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: GLYN A. BARKER Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: VANESSA C.L. CHANG Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: FREDERICO F. CURADO Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: CHAD DEATON Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: MARTIN B. MCNAMARA Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: SAMUEL MERKSAMER Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: EDWARD R. MULLER Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: STEVEN L. NEWMAN Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REELECTION OF DIRECTOR: TAN EK KIA Management For Against Against TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF IAN C. STRACHAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: FREDERICO F. CURADO Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: MARTIN B. MCNAMARA Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: TAN EK KIA Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: VINCENT J. INTRIERI Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ELECTION OF SCHWEIGER ADVOKATUR / NOTARIAT AS THE INDEPENDENT PROXY FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD, ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For TRANSOCEAN, LTD. RIG H8817H100 16-May-2014 REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE LONG-TERM INCENTIVE PLAN OF TRANSOCEAN LTD. Management For For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 13-May-2014 ELECTION OF DIRECTOR: FRANCOIS J. CASTAING Management For For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 13-May-2014 ELECTION OF DIRECTOR: MICHAEL R. GAMBRELL Management For For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 13-May-2014 ELECTION OF DIRECTOR: DAVID W. MELINE Management For For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 13-May-2014 THE RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS OF TRW AUTOMOTIVE HOLDINGS CORP. FOR 2014. Management For For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 13-May-2014 ADVISORY APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For Against Against ULTRA PETROLEUM CORP. UPL 20-May-2014 ELECTION OF DIRECTOR: MICHAEL D. WATFORD Management For For For ULTRA PETROLEUM CORP. UPL 20-May-2014 ELECTION OF DIRECTOR: W. CHARLES HELTON Management For For For ULTRA PETROLEUM CORP. UPL 20-May-2014 ELECTION OF DIRECTOR: STEPHEN J. MCDANIEL Management For For For ULTRA PETROLEUM CORP. UPL 20-May-2014 ELECTION OF DIRECTOR: ROGER A. BROWN Management For For For ULTRA PETROLEUM CORP. UPL 20-May-2014 ELECTION OF DIRECTOR: MICHAEL J. KEEFFE Management For For For ULTRA PETROLEUM CORP. UPL 20-May-2014 APPOINTMENT OF AUDITORS: APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For For ULTRA PETROLEUM CORP. UPL 20-May-2014 THE APPROVAL AND RATIFICATION OF THE 2, THE SHARES REPRESENTED BY PROPERLY COMPLETED AND DEPOSITED PROXY WILL BE VOTED FOR THE APPROVAL OF THE PLAN. Management For For For ULTRA PETROLEUM CORP. UPL 20-May-2014 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION: RESOLVED, THE SHAREHOLDERS OF ULTRA PETROLEUM CORP. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO ITS NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE ACCOMPANYING COMPENSATION TABLES, AND THE RELATED NARRATIVE DISCUSSION, IN ITS MOST RECENT PROXY STATEMENT. Management For For For VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 ELECTION OF DIRECTOR: ROBERT W. ALSPAUGH Management For For For VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 ELECTION OF DIRECTOR: PAUL GALANT Management For For For VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 ELECTION OF DIRECTOR: ALEX W. (PETE) HART Management For Against Against VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 ELECTION OF DIRECTOR: ROBERT B. HENSKE Management For Against Against VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 ELECTION OF DIRECTOR: WENDA HARRIS MILLARD Management For For For VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 ELECTION OF DIRECTOR: EITAN RAFF Management For Against Against VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 ELECTION OF DIRECTOR: JONATHAN I. SCHWARTZ Management For For For VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 ELECTION OF DIRECTOR: JANE J. THOMPSON Management For For For VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 TO HOLD AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For Against Against VERIFONE SYSTEMS, INC. PAY 92342Y109 17-Jun-2014 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS VERIFONE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For For WELLPOINT, INC. WLP 94973V107 14-May-2014 ELECTION OF DIRECTOR: R. KERRY CLARK Management For For For WELLPOINT, INC. WLP 94973V107 14-May-2014 ELECTION OF DIRECTOR: ROBERT L. DIXON, JR. Management For For For WELLPOINT, INC. WLP 94973V107 14-May-2014 ELECTION OF DIRECTOR: LEWIS HAY, III Management For For For WELLPOINT, INC. WLP 94973V107 14-May-2014 ELECTION OF DIRECTOR: WILLIAM J. RYAN Management For For For WELLPOINT, INC. WLP 94973V107 14-May-2014 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For For WELLPOINT, INC. WLP 94973V107 14-May-2014 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For WELLPOINT, INC. WLP 94973V107 14-May-2014 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO REQUEST THE BOARD OF DIRECTORS TO AMEND THE BY-LAWS OF WELLPOINT, INC. TO PROHIBIT POLITICAL CONTRIBUTIONS. Shareholder Against Against For ZEBRA TECHNOLOGIES CORPORATION ZBRA 15-May-2014 ELECTION OF DIRECTOR: FRANK B. MODRUSON* Management For For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 15-May-2014 ELECTION OF DIRECTOR: ANDERS GUSTAFSSON# Management For For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 15-May-2014 ELECTION OF DIRECTOR: ANDREW K. LUDWICK# Management For For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 15-May-2014 ELECTION OF DIRECTOR: JANICE M. ROBERTS# Management For For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 15-May-2014 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 15-May-2014 PROPOSAL TO RATIFY ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 360 Funds By Randy Linscott /s/ Randy Linscott President Date: August 11, 2014
